





SENIOR SECURED CREDIT FACILITY AGREEMENT




BY AND AMONG




VAPOR HUB INTERNATIONAL INC.,




as Borrower,




AND




PLY TECHNOLOGY




as Lender































Dated as of December 23, 2016
































SENIOR SECURED CREDIT FACILITY AGREEMENT










This SENIOR SECURED CREDIT FACILITY AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”), dated as of December 23, 2016
(the “Effective Date”), is executed by and among: (i) VAPOR HUB INTERNATIONAL
INC., a corporation incorporated under the laws of the State of Nevada whose
address is 1871 Tapo Street, Simi Valley, CA 93063 (the “Borrower”); (ii) any
Person to hereafter become a Subsidiary of the Borrower pursuant to the
terms hereof, and any Person that from time to time may hereafter become liable
for the Obligations, or any part thereof, as joint and several guarantors
(together, jointly and severally, the “Guarantors” and together with the
Borrower, the “Credit Parties”); and (iii) PLY TECHNOLOGY, a California
corporation, as lender (the “Lender”).




WHEREAS, on December 24, 2015, Borrower entered into a Senior Secured Credit
Facility Agreement with TCA Global Credit Master Fund, LP (“TCA”) and issued to
TCA a Convertible Promissory Note in the principal amount of $750,000 (the “TCA
Note”) in accordance with the Senior Secured Credit Agreement (“TCA Credit
Agreement”), pursuant to which the payment and performance of all Borrower’s
indebtedness and other obligations to TCA, including all borrowings under the
loan agreement and related agreements, are secured by liens on substantially all
of Borrower’s assets pursuant to a Security Agreement with TCA (“TCA Security
Agreement” and collectively with the TCA Note and the TCA Credit Agreement, the
“TCA Agreements”).

WHEREAS, Borrower has requested that Lender extend a senior secured credit
facility to Borrower of up to $875,000.00 such that the proceeds from this
Agreement shall be used to fully satisfy and discharge all obligations under the
TCA Agreements and such other obligations set forth in Exhibit A, pursuant to
which the TCA Agreements shall be automatically terminated and Lender shall have
a first priority security interest in and to the Collateral (as defined below)
pursuant to a Security Agreement between Holder and Borrower (“Security
Agreement”).

WHEREAS, Lender has previously advanced an amount of $60,000 pursuant to and
subject to this Agreement this Agreement and subject to Lender’s receipt of an
executed payoff letter from TCA setting forth Borrower’s total indebtedness to
TCA and agreeing to automatically release any and all liens and encumbrances in
favor of TCA upon receipt of such indebtedness (in form and substance
satisfactory to Lender, the “TCA Letter”), Lender will make an additional loan
to Borrower on the Effective Date to discharge and satisfy Borrower’s aggregate
indebtedness to TCA under the TCA Agreements (“TCA Indebtedness”).




WHEREAS, as a material inducement for Lender to make loans and extensions of
credit to Borrower pursuant to the terms and conditions set forth herein: (i)
the Borrower has, inter alia, agreed to execute a Security Agreement in favor of
Lender, whereby Borrower shall grant to the Lender a first priority security
interest in and Lien upon all of its existing and after-acquired

















tangible and intangible assets, as security for the payment and performance of
any and all Obligations owed under this Agreement and under any other Loan
Document;




NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:







DEFINITIONS.




1.1

Defined Terms.  For the purposes of this Agreement, the following capitalized
words and phrases shall have the meanings set forth below.




(a)

“Additional Closings” means any closings hereunder after the First Closing,
pursuant to which Lender makes Additional Loans to Borrower under the terms of
this Agreement.

(b)

“Additional Loans” means each advance, and the aggregate of all such advances,
made by Lender to Borrower under and pursuant to this Agreement or any other
Loan Documents after the Initial Loan.




(c)

“Account” shall mean, individually, and “Accounts” shall mean, collectively, any
and all accounts (as such term is defined in the UCC) of any Credit Party.




(d)

“ACH” shall have the meaning given to it in Section 2.4(c) hereof.




(e)

 “Affiliate” (a) of Lender shall mean: (i) any entity which, directly or
indirectly, Controls or is Controlled By or is under common Control with Lender;
and (ii) any entity administered or managed by Lender, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans; and (b) of any Credit Party shall
mean any entity which, directly or indirectly, Controls or is Controlled By or
is under common Control with any Credit Party.  




(f)

“Agreement” shall mean this Senior Secured Credit Facility Agreement by and
among the Credit Parties and the Lender.




(g)

“Borrower” shall have the meaning given to such term in the preamble hereof.




(h)

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in the State of California.




(i)

“BSA” shall have the meaning given to it in Section 14.22 hereof.




















(j)

“Capital Expenditures” shall mean expenditures (including Capital Lease
obligations which should be capitalized under GAAP) for the acquisition of fixed
assets which are required to be capitalized under GAAP.




(k)

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person as lessee that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such Statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the balance sheets of any Credit
Party prepared in accordance with GAAP.




(l)

“Change in Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of any Credit Party,
which results in any change in the identity of the individuals or entities in
Control of such Credit Party as of the Effective Date or the grant of a security
interest in any ownership interest of any

Person, directly or indirectly Controlling the Credit Parties, which could
result in a change in the identity of the individuals or entities in Control of
such Credit Party as of the Effective Date.  Without limiting the foregoing, a
“Change of Control” shall include any sale, transfer, exclusive license,
assignment or disposition of all or a material portion of the assets of the
Credit Parties (except as permitted in Section 9.4) and any tender offer with
respect to the capital stock of any of the Credit Parties.




(m)

“Closings” means, collectively, the First Closing, and any Additional Closings,
if any, under this Agreement.




(n)

 “Collateral” shall mean “Collateral” as defined in the Security Agreements, and
if there is more than one Security Agreement, it shall mean, as the context so
requires, the “Collateral” for each individual Credit Party, as such term is
defined in the Security Agreement for such applicable Credit Party, and all of
the “Collateral,” in the aggregate, for all Credit Parties, collectively, under
each of the Security Agreements.




(o)

“Common Stock” shall mean the common stock of the Borrower, par value $0.001 per
share.




(p)

“Compliance Certificate” shall mean the covenant compliance certificate, the
form of which is attached hereto as Exhibit “B”.




(q)

“Contingent Liability” and “Contingent Liabilities” shall mean, respectively,
each obligation and liability of the Credit Parties and all such obligations and
liabilities of the Credit Parties incurred pursuant to any agreement,
undertaking or arrangement by which any Credit Party either: (i) guarantees,
endorses or otherwise becomes or is contingently liable upon (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the indebtedness, dividend, obligation or other liability
of any other Person in any manner (other than by endorsement of instruments in
the course of collection), including without limitation, any indebtedness,
dividend or other obligation which may be issued or

















incurred at some future time; (ii) guarantees the payment of dividends or other
distributions upon the shares or ownership interest of any other Person; (iii)
undertakes or agrees (whether contingently or otherwise): (A) to purchase,
repurchase, or otherwise acquire any indebtedness, obligation or liability of
any other Person or any property or assets constituting security therefor; (B)
to advance or provide funds for the payment or discharge of any indebtedness,
obligation or liability of any other Person (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), or to maintain
solvency, assets, level of income, working capital or other financial condition
of any other Person; or (C) to make payment to any other Person other than for
value received; (iv) agrees to lease property or to purchase securities,
property or services from such other Person with the purpose or intent of
assuring the owner of such indebtedness or obligation of the ability of such
other Person to make payment of the indebtedness or obligation; (v) to induce
the issuance of, or in connection with the issuance of, any letter of credit for
the benefit of such other Person; or (vi) undertakes or agrees otherwise to
assure or insure a creditor against loss.  The amount of any Contingent
Liability shall (subject to any limitation set forth herein) be deemed to be the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.




(r)

Control,” “Controlling,” “Controlled By,” or words of similar import shall mean
the possession, directly or indirectly, of the power to direct, or cause the
direction of, the management and policies of a Person by contract, voting of
securities, or otherwise.

(s)

“Conversion Shares” shall have the meaning given to it in Section 2.5(g) hereof.




(t)

“Credit Party(ies)” shall have the meaning given to such term in the preamble
hereof.




(u)

“Credit Party Leases” shall have the meaning given to it in Section 7.18 hereof.




(v)

“Default Rate” shall mean a per annum rate of interest equal to the highest
non-usurious rate permitted by applicable law, and if there is no such rate
under applicable law, then twenty-two percent (22%) per annum.




(w)

“Dollars” or “$” means lawful currency of the United States of America.




(x)

“Effective Date” shall have the meaning given to it in the preamble hereof.




(y)

“Eligible Accounts” means, as applicable for each Credit Party:




(A)

all sales of the Credit Parties arising from Point-of-Sale Transactions which
meet each of the criteria set forth below (any sale that fails to meet the
criteria below can still be deemed an Eligible Account, in Lender’s sole
discretion):




















(i)

are genuine in all respects and have arisen in the Credit Parties’ Ordinary
Course of Business from the sale of goods or performance of services by Credit
Parties, which delivery of goods has occurred or performance of services have
been fully performed;




(ii)

payment for the sale has been made in full at the time of the sale, and such
sale is not subject to any chargeback, credit, setoff, allowance, adjustment,
repurchase or return agreement or obligation of any kind, other than Borrower’s
standard return policy;




(iii)

the Person obligated on the sale is not a Subsidiary or a director, officer,
employee, agent, parent or Affiliate of any Credit Party; and




(iv)

the proceeds from the sale are subject to a perfected, first priority Lien in
favor of Lender and not subject to any Lien whatsoever, other than the Lien of
Lender and except for Permitted Liens.




(B)

all Accounts of the Credit Parties which meet each of the criteria set forth
below (an Account that fails to meet the criteria below can still be deemed an
Eligible Account, in Lender’s sole discretion):




(i)

are genuine in all respects and have arisen in the Credit Parties’ Ordinary
Course of Business from the sale of goods or performance of services by Credit
Parties, which delivery of goods has occurred or performance of services have
been fully performed;




(ii)

are evidenced by an invoice delivered to the Person obligated under such
Account, are due and payable within thirty (30) days after the date of the
invoice, and are not more than ninety (90) days outstanding past the invoice
date;




(iii)

do not arise from a “sale on approval”, “sale or return”, “consignment”,
“guaranteed sale” or “bill and hold”, or are subject to any other repurchase or
return agreement;




(iv)

have not arisen in connection with a sale to a Person obligated under such
Account who is not a resident or citizen of, or an entity organized in, and is
principally located within, the United States of America;




(v)

are not due from a Person obligated under such Account which is a Subsidiary or
a director, officer, employee, agent, parent or Affiliate of any Credit Party;




(vi)

do not arise out of contracts with the United States or any Governmental
Authority thereof, unless the a Credit Party has assigned its right to payment
of such Account to Lender pursuant to the Federal Assignment of Claims Act of
1940 (or analogous statute), and evidence (satisfactory to Lender) of such
assignment has been delivered to Lender;




(vii)

do not arise in connection with a sale to a Person obligated under such Account
who is located within a state or jurisdiction which requires any Credit Party,
as a

















precondition to commencing or maintaining an action in the courts of that state
or jurisdiction, either to: (A) receive a certificate of authority to do
business and be in good standing in such state or jurisdiction; or (B) file a
notice of business activities or similar report with such state’s or
jurisdiction’s taxing authority, unless: (I) the applicable Credit Party has
taken one of the actions described in clauses (A) or (B); (II) the failure to
take one of the actions described in either clause (A) or (B) may be cured
retroactively by the applicable Credit Party at its election; or (III) the
applicable Credit Party has proven to the satisfaction of Lender that it is
exempt from any such requirements under such state’s or jurisdiction’s laws;




(viii)

do not arise out of a contract or order which, by its terms, forbids or makes
void or unenforceable the assignment to Lender of the Account arising with
respect thereto and are not assignable to Lender for any other reason;




(ix)

are the valid, legally enforceable and unconditional obligation of the Person
obligated under such Account, are not the subject of any setoff, counterclaim,
credit, allowance or adjustment by the Person obligated under such Account, or
of any claim by the Person obligated under such Account denying liability
thereunder in whole or in part, and the Person obligated under such Account has
not refused to accept and/or has not returned or offered to return any of the
goods or services which are the subject of such Account;




(x)

are subject to a perfected, first priority Lien in favor of Lender and not
subject to any Lien whatsoever, other than the Lien of Lender and except for
Permitted Liens;




(xi)

no Proceedings are pending or, to the knowledge of Borrower,  threatened against
the Person obligated under such Account which might result in any material
adverse change in its financial condition or in its ability to pay any Account
in full;




(xii)

if the Account is evidenced by chattel paper or an instrument, the originals of
such chattel paper or instrument shall have been endorsed and/or assigned and
delivered to Lender or, in the case of electronic chattel paper, shall be in the
control of Lender, in each case in a manner satisfactory to Lender; and




(xiii)

there is no bankruptcy, insolvency or liquidation Proceeding pending by or
against the Person obligated under such Account, nor has the Person obligated
under such Account gone out of or suspended business, made a general assignment
for the benefit of creditors or failed to pay its debts generally as they come
due, and/or no condition or event has occurred having a Material Adverse Effect
on the Person obligated under such Account which would require the Accounts of
such Person to be deemed uncollectible in accordance with GAAP.




A sale or Account which is an Eligible Account shall cease to be an Eligible
Account whenever it ceases to meet any one of the foregoing requirements. In
addition, any sale or Account that otherwise meets each of the criteria above
for an Eligible Account, may nonetheless be deemed not to be an Eligible
Account, or may be deemed as an Eligible Account for a discounted value, all in
Lender’s sole and absolute discretion.




















If Accounts representing Fifty Percent (50%) or more of the unpaid net amount of
all Accounts from any one Person fail to qualify as Eligible Accounts, including
because such Accounts are unpaid more than ninety (90) days after the due date
of such Accounts, then all Accounts relating to such Person shall cease to be
Eligible Accounts.  If Accounts owed by a single Person exceed Fifty Percent
(50%) of all Eligible Accounts, then all Accounts relating to such Person in
excess of such amount shall cease to be Eligible Accounts.

(z)

“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, disability, medical, dental or other health plan, life
insurance or other death benefit plan, profit sharing, deferred compensation,
stock option, bonus or other incentive plan, vacation benefit plan, severance
plan or other employee benefit plan or arrangement, including, without
limitation, those pension, profit-sharing and retirement plans of the Credit
Parties described from time to time in the consolidated financial statements of
the Credit Parties and any pension plan, welfare plan, Defined Benefit Pension
Plans (as defined in ERISA) or any multi-employer plan, maintained or
administered by the Credit Parties or to which is the Credit Parties are a party
or may have any liability or by which the Credit Parties are bound.




(aa)

“Environmental Laws” shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to the Credit Parties’ business or
facilities owned or operated by the Credit Parties, including laws relating to
emissions, discharges, releases or threatened releases of pollutants,
contamination, chemicals, or hazardous, toxic or dangerous substances, materials
or wastes in the environment (including ambient air, surface water, land surface
or subsurface strata) or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials.




(bb)

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.




(cc)

“Event of Default” shall mean any of the events or conditions set forth
in Section 12 hereof.




(dd)

“Financial Statements” shall have the meaning given to it in Section
7.10 hereof.




(ee)

“First Closing” means the closing of the Initial Loan hereunder, which shall
take place on the Effective Date.




(ff)

“Funded Indebtedness” shall mean, as to any Person, without duplication: (i) all
indebtedness for borrowed money of such Person (including principal, interest
and, if not paid when due, fees and charges), whether or not evidenced by bonds,
debentures, notes or similar instruments; (ii) all obligations to pay the
deferred purchase price of property or services; (iii) all obligations,
contingent or otherwise, with respect to the maximum face amount of all letters
of credit (whether or not drawn), bankers’ acceptances and similar obligations

















issued for the account of such Person (including the Letters of Credit), and all
unpaid drawings in respect of such letters of credit, bankers’ acceptances and
similar obligations; and (iv) all indebtedness secured by any Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person (provided, however, if such Person has not assumed or otherwise
become liable in respect of such indebtedness, such indebtedness shall be deemed
to be in an amount equal to the fair market value of the property subject to
such Lien at the time of determination).  Notwithstanding the foregoing, Funded
Indebtedness shall not include trade payables and accrued expenses incurred by
such Person in accordance with customary practices and in the Ordinary Course of
Business of such Person.




(gg)

“GAAP” shall mean United States generally accepted accounting principles set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination; provided, however, that interim financial statements or
reports shall be deemed in compliance with GAAP despite the absence of footnotes
and fiscal year-end adjustments as required by GAAP.




(hh)

“Governmental Authority” means any foreign, federal, state or local government,
or any political subdivision thereof, or any court, agency or other body,
organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.




(ii)

“Guarantors” shall have the meaning given to it in the preamble hereof.  If any
Guarantor is an individual, then the term “Guarantors” shall also include such
individual’s spouse, if any.




(jj)

“Guarantee Agreement(s)” shall mean the guaranty agreements executed by each
Guarantor in favor of the Lender, pursuant to which the Guarantors shall each
guarantee all of the Obligations of the Borrower.




(kk)

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including, without limitation, materials which
include hazardous constituents), sewage, sludge, industrial slag, solvents
and/or any other similar substances, materials or wastes that are or become
regulated under any Environmental Law (including any that are or become
classified as hazardous or toxic under any Environmental Law). Notwithstanding
the foregoing, in no event shall a Hazardous Material be deemed to include any
substance or material used in the products of the Credit Parties which they sell
in the Ordinary Course of Business.




(ll)

Intentionally Left Blank.




















(mm)

“Initial Loan” means the amount of $60,000.00 previously advanced by Lender to
the Borrower plus the TCA Indebtedness.




(oo)

“Insurance Policies” shall have the meaning given to it in Section 7.23 hereof.




(pp)

“Interest Rate” shall mean a fixed rate of interest equal to eighteen percent
(18.0%) per annum, calculated on the actual number of days elapsed over a
360-day year.




(qq)

“IP Rights” shall have the meaning given to it in Section 7.21hereof.




(rr)

“Irrevocable Transfer Agent Instructions” shall mean the Irrevocable Transfer
Agent Instructions to be entered into by and among the Lender, the Borrower and
the Borrower’s Transfer Agent, the form of which is attached hereto as Exhibit
“C”.




(ss)

 “Lender” shall have the meaning given to it in the preamble hereof.




(tt)

“Lender Indemnitee(s)” shall have the meaning given to it in Section
14.19 hereof.




(vv)

“License Agreements” shall have the meaning given to it in Section 7.21 hereof.







(ww)

“Lien” shall mean, with respect to any Person, any mortgage, pledge,
hypothecation, judgment lien or similar legal process, title retention lien, or
other lien, security interest or encumbrance of any nature or kind granted by
such Person or arising by judicial process or otherwise, including the interest
of a vendor under any conditional sale or other title retention agreement and
the interest of a lessor under a lease of any interest in any kind of property
or asset, whether real, personal or mixed, or tangible or intangible, by such
Person as lessee that is, or should be, a Capital Lease on the balance sheet of
such Person prepared in accordance with GAAP.




(xx)

“Loan” or “Loans” means, collectively, the Initial Loan, and all Additional
Loans, if any, made by Lender to Borrower from time to time hereunder.




(yy)

“Loan Documents” shall mean those documents listed in Sections 3.1 and
3.2 hereof, and any other documents or instruments executed in connection with
this Agreement or the Loans contemplated hereby, and all renewals, extensions,
future advances, modifications, substitutions, or replacements thereof.




















(zz)

“Material Adverse Effect” shall mean: (i) a material adverse change in, or a
material adverse effect upon, the assets, business, prospects, properties,
financial condition or results of operations of the Credit Parties taken as a
whole; (ii) a material impairment of the ability of any Credit Party to perform
any of its Obligations under any of the Loan Documents; or (iii) a material
adverse effect on: (A) any material portion of the Collateral; (B) the legality,
validity, binding effect or enforceability against any Credit Party of any of
the Loan Documents; (C) the perfection or priority (subject to Permitted Liens)
of any Lien granted to Lender under any Loan Document; (D) the rights or
remedies of Lender under any Loan Document; or (E) the Lender’s ability to sell,
without limitation or restriction, if applicable, any shares issued to the
Lender upon a conversion pursuant to the Promissory Note.  For purposes of
determining whether any of the foregoing changes, effects, impairments, or other
events have occurred, such determination shall be made by Lender, in its
reasonable discretion.




(aaa)

“Material Contract” shall mean any contract or agreement to which any Credit
Party is a party or by which any Credit Party or any of its assets are bound and
which: (i) must be disclosed to the SEC, the Principal Trading Market, or any
other Governmental Authority pursuant to the Securities Act, the Exchange Act,
the rules and regulations of the SEC, or any other laws, rules or regulations of
any Governmental Authority or the Principal Trading Market; (ii)  involves
aggregate payments of Fifty Thousand and No/100 United States Dollars
(US$50,000.00) or more to or from any Credit Party; (ii) involves delivery,
purchase, licensing or provision, by or to any Credit Party, of any goods,
services, assets or other items having a value (or potential value) over the
term of such contract or agreement of Fifty Thousand and No/100 United States
Dollars (US$50,000.00) or more or is otherwise material to the conduct of the
Credit Party’s business as now conducted and as contemplated to be conducted in
the future; (iii) involves a Credit Party Lease; (iv) imposes any guaranty,
surety or indemnification obligations on any Credit Party, other than
indemnification obligations arising in the Ordinary Course of Business in
connection with sales by the Credit Parties’ of their products; or (v) prohibits
any Credit Party from engaging in any business or competing anywhere in the
world.




(bbb)

“Material Shareholder” shall have the meaning given to it in Section
7.31 hereof.




(ccc)

“Maturity Date” shall mean the earlier of: (i) February 15, 2017; or (ii) the
occurrence of an Event of Default and acceleration of the Promissory Note
pursuant to this Agreement, unless the date in clause (i) shall be extended by
Lender pursuant to any modification, extension or renewal note executed by
Borrower and accepted by Lender in its sole and absolute discretion in
substitution for the Promissory Note.




(ddd)

“Obligations” shall mean, whether now existing or hereafter arising, created or
incurred: (i) all Loans, advances (whether of principal or otherwise) and other
financial accommodations (whether primary, contingent or otherwise) made by
Lender to Borrower under any Loan Documents; (ii) all interest accrued thereon
(including interest which would be payable as post-petition in connection with
any bankruptcy or similar Proceeding, whether or not permitted as a claim
thereunder); (iii) any and all fees, charges or other amounts due to Lender
under this Agreement or the other Loan Documents; (iv) any and all expenses

















incurred by Lender under, or in connection with, this Agreement or the other
Loan Documents; (v) any and all other liabilities and obligations of any of the
Credit Parties to Lender under this Agreement and any other Loan Documents; and
(vi) the performance by the Credit Parties of all covenants, agreements and
obligations of every nature and kind on the part of any of the Credit Parties to
be performed under this Agreement and any other Loan Documents.




(eee)

“OFAC” shall have the meaning given to it in Section 14.22 hereof.




(fff)

“Ordinary Course of Business” means the Ordinary Course of Business of the
Person in question consistent with past custom and practice (including with
respect to quantity, quality and frequency).




(ggg)

“Payment Account” shall have the meaning given to it in Section 2.4(c) hereof.




(hhh)

“Permitted Liens” shall mean Liens specifically permitted by Lender in writing.




(iii)

“Permit” means any license, permit, approval, waiver, order, authorization,
right or privilege of any nature whatsoever, granted, issued, approved or
allowed by any Governmental Authority.




(jjj)

“Person” shall mean any individual, partnership, limited liability company,
limited liability partnership, corporation, trust, joint venture, joint stock
company, association, unincorporated organization, government or agency or
political subdivision thereof, or other entity.




(kkk)

“Pledge Agreement(s)” shall mean the pledge agreements executed by the Borrower
in favor of the Lender, pursuant to which the Borrower grants a first priority
lien and security interest in and to all of the shares or membership interest
(as applicable) owned by the Borrower in each of the Borrower’s Subsidiaries to
the Lender.




(lll)

“Point-of-Sale Transactions” means any sale transactions by any Credit Parties
whereby the purchase price for the sale transaction is paid in full by the
Person undertaking such sale transaction, at the time of the sale transaction.




(mmm)

“Preferred Stock” shall have the meaning given to it in Section 7.4hereof.




(nnn)

“Premium” shall mean a payment premium due on the amount of the Obligations in
accordance with the Promissory Note.




(ooo)

“Principal Trading Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTCQX, the OTCQB, the

















OTC Pink, the NYSE Euronext or the New York Stock Exchange, whichever is at the
time the principal trading exchange or market for the Common Stock.




(ppp)

“Proceeding” means any demand, claim, suit, action, litigation, investigation,
audit, study, arbitration, administrative hearing, or any other proceeding of
any nature whatsoever.




(qqq)

“Promissory Note(s)” means any promissory notes issued by the Borrower to Lender
from time to time under this Agreement which evidence the Initial Loan or any
Additional Loans, which promissory notes shall be substantially in the form and
substance attached hereto as Exhibit “D”.




(rrr)

“Public Documents” shall have the meaning given to it in Section 7.11 hereof.




(sss)

“Real Property” means any real estate, land, building, structure, improvement,
fixture or other real property of any nature whatsoever, including, but not
limited to, fee and leasehold interests, and specifically including the real
property listed on Schedule 7.18.




(ttt)

“Rule 144” shall mean Rule 144 or Rule 144A promulgated under the Securities Act
(or a successor rule thereto).




(uuu)

“Rule 144 Certificate” shall have the meaning given to it in Section
10.20 hereof.




(vvv)

“Rule 144 Opinion” shall have the meaning given to it in Section 10.20 hereof.




(www)

“Sale Reconciliation” shall have the meaning given to it in Section
2.5(f)(i) hereof.




(xxx)

“SEC” shall mean the United States Securities and Exchange Commission.




(yyy)

“Securities Act” shall mean the Securities Act of 1933, as amended.




(zzz)

“Securities Being Sold” shall have the meaning given to it in Section
10.20 hereof.




(aaaa)

“Security Agreement(s)” shall mean the security agreements executed by the
Credit Parties in favor of Lender, pursuant to which each of the Credit Parties
grant a first priority lien and security interest in and to all of their
respective Collateral as security for the Obligations, the form of which is
attached hereto as Exhibit “E”,




















(bbbb)

“Share Reserve” shall have the meaning given to it in Section 10.21 hereof.




(cccc)

“Shell Company” shall have the meaning given to it in Section 10.20 hereof.




(dddd)

“Subsidiary” and “Subsidiaries” shall mean, respectively, each and all such
corporations, partnerships, limited partnerships, limited liability companies,
limited liability partnerships or other entities of which or in which a Person
owns, directly or indirectly, fifty percent (50%) or more of: (i) the combined
voting power of all classes of stock having general voting power under ordinary
circumstances to elect a majority of the board of directors of such entity if a
corporation; (ii) the management authority and capital interest or profits
interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.




(eeee)

“Transfer Agent” shall have the meaning given to it in Section 2.5(g) hereof.




(ffff)

“UCC” shall mean the Uniform Commercial Code in effect in California from time
to time.




(gggg)

“Use of Proceeds Confirmation” shall have the meaning given to it in Section
9.8 hereof.




(hhhh)

“Validity Certificates” shall mean the Validity Certificates executed by certain
officers and directors of the Borrower, the form of which is attached hereto
as Exhibit “F”.




(iiii)

“Valuation Date” shall have the meaning given to it in Section 2.5(g) hereof.




(jjjj)

“VWAP” shall have the meaning given to it in Section 2.5(g)hereof.




Accounting Terms.  Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP.  Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to Lender pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with GAAP as used in the preparation of the financial statements
of Borrower on the date of this Agreement.  If any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions), which results in

















a material change in the method of accounting in the financial statements
required to be furnished to Lender hereunder or in the calculation of financial
covenants, standards or terms contained in this Agreement, the parties hereto
agree to enter into good faith negotiations to amend such provisions so as
equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of Borrower will be the same after such
changes as they were before such changes; and if the parties fail to agree on
the amendment of such provisions, Borrower will furnish financial statements in
accordance with such changes but shall provide calculations for all financial
covenants, perform all financial covenants and otherwise observe all financial
standards and terms in accordance with applicable accounting principles and
practices in effect immediately prior to such changes.  Calculations with
respect to financial covenants required to be stated in accordance with
applicable accounting principles and practices in effect immediately prior to
such changes shall be reviewed and certified by Borrower’s accountants.

1.3

Other Terms Defined in UCC.  All other words and phrases used herein and not
otherwise specifically defined shall have the respective meanings assigned to
such terms in the UCC, as amended from time to time, to the extent the same are
used or defined therein.




1.4

Other Definitional Provisions; Construction.  Whenever the context so requires,
the neuter gender includes the masculine and feminine, the single number
includes the plural, and vice versa.  In addition: (i) the words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and references to Article, Section, Subsection, Annex, Schedule,
Exhibit and like references are references to this Agreement unless otherwise
specified; (ii) wherever the word “include,” “includes” or “including” is used
in this Agreement, it will be deemed to be followed by the words “without
limitation;” (iii) an Event of Default shall “continue” or be “continuing” until
such Event of Default has been cured in Lender’s sole and absolute discretion,
or waived by Lender in accordance with Section 14.3 hereof; (iv) any reference
to the Credit Parties shall mean and refer to all the Credit Parties,
collectively, and to each Credit Party, individually, and accordingly, each
representation, warranty, covenant, obligation or other agreement, term or
provision in this Agreement or any other Loan Documents, to the extent
applicable to the Credit Parties, shall be deemed to be applicable and effective
as to all Credit Parties, collectively, and to each Credit Party, individually,
as the context may so require, regardless of the gender, singular, plural, or
other tense used in the applicable provision; (v) references in this Agreement
to any party shall include such party’s successors and permitted assigns; and
(vi) references to any “Section” shall be a reference to such Section of this
Agreement unless otherwise stated.  To the extent any of the provisions of the
other Loan Documents are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall govern.




2.

LOANS.




2.1

Initial Loan.  Subject to the satisfaction (or waiver) of the terms and
conditions of this Agreement, the Lender shall make the Initial Loan to Borrower
at the First Closing.




2.2

Additional Loans.























(a)

At any time after the First Closing, but prior to the Maturity Date or earlier
termination of this Agreement, the Borrower may request that Lender make
Additional Loans hereunder at Additional Closings by written notice to Lender.
 Any such Additional Loans shall be subject to Lender’s prior written approval,
and Lender shall have the absolute right to withhold, deny or condition approval
of any such requests for any such Additional Loans in Lender’s sole and absolute
discretion, however, at a minimum, the following conditions must be satisfied,
in Lender’s sole and absolute discretion: (i) no Event of Default shall have
occurred or be continuing; (ii) Borrower shall have executed and delivered a new
or revised Promissory Note; (iii) after giving effect to such increase, the
amount of the aggregate outstanding principal balance of all Loans shall not be
in excess of the maximum amount of credit available under this Agreement; (iv)
Lender shall have reviewed and accepted, in its sole and absolute discretion,
the revenues, income, Collateral (including absence of liens on the Collateral),
and other financial or other underwriting criteria required for the increase;
and (v) Lender shall have received any and all documents or agreements as it
shall require in its sole and absolute discretion.  If Lender approves any
request for such Additional Loans, then subject to the satisfaction (or waiver)
of the terms and conditions of this Agreement, Lender shall make such Additional
Loans to Borrower in such amounts and at such Additional Closings as Lender and
the Borrower may mutually agree.  Borrower may only request Additional Loans if,
in Lender’s sole and absolute discretion, no default or “Event of Default” (as
such term is defined in any of the Loan Documents) shall have occurred and be
continuing under this Agreement or any other Loan Documents, and no event shall
have occurred that, with the passage of time, the giving of notice, or both,
would constitute a default or an Event of Default hereunder or thereunder.

  

(b)

It is expressly agreed and acknowledged by each of the Credit Parties that,
notwithstanding that this Agreement provides for the opportunity for Additional
Loans as hereby provided: (i) Lender has no obligation of any nature or kind
whatsoever to make any such Additional Loans to the Credit Parties; (ii) the
Credit Parties did not enter into this Agreement based on any promise, express
or implied, by Lender or any of its agents or representatives, or based on any
expectation by any of the Credit Parties, that Additional Loans beyond the
Initial Loan would be made or provided after the Effective Date; and (iii) each
of the Credit Parties hereby fully and unconditionally waives any and all
claims, counterclaims, and defenses any of them may have based on any argument
that Lender had any obligation or otherwise promised to fund  or make Additional
Loans beyond the Initial Loan, or any argument or implied covenant of fair
dealing and good faith that may in any way imply an obligation upon Lender to
make such Additional Loans.




2.3

Form of Payment; Documents Delivered.  Each Closing shall be undertaken between
the Credit Parties and Lender through the use of overnight mails and subject to
escrow instructions from Lender and its counsel.  Any violation or breach of any
such escrow instructions, whether by any Credit Parties or counsel for any
Credit Parties, shall constitute an Event of Default hereunder. Subject to such
escrow instructions and the satisfaction (or waiver) of the terms and conditions
of this Agreement, at each Closing: (i) the Lender shall deliver to the
Borrower, to a Borrower account designated by the Borrower, the aggregate
proceeds of the applicable Loan being funded at such Closing, minus the fees to
be paid directly from the proceeds of such Closing as set forth in this
Agreement, in the form of wire transfers of

















immediately available Dollars; and (ii) the Credit Parties shall deliver to
Lender the Promissory Note evidencing the Loan made at such Closing (or a
consolidated Promissory Note for all Loans, in Lender’s discretion), as well as
all other documents required to be delivered pursuant to this Agreement or
otherwise required by Lender and its counsel, duly executed on behalf of the
Credit Parties, as applicable.




2.4

Payment of Loans.  




(a)

Loan Interest and Payments.  Except as otherwise provided in this Section, the
outstanding principal balance of the Loans and all other Obligations shall be
repaid on or before the Maturity Date.  The principal amount of the Loans
outstanding from time to time shall bear interest at the Interest Rate, and be
subject to payment of the Premium in accordance with the Promissory Note. All
Obligations shall be paid in accordance with the payment terms set forth in this
Agreement and the Promissory Note. Any amount of principal, interest, or Premium
on the Obligations which is not paid when due, whether at stated maturity, by
acceleration or otherwise, shall at Lender’s option bear interest payable on
demand at the Default Rate.




(b)

Optional Prepayments.  Borrower may from time to time prepay the Loans with
Lender’s prior written consent and without penalty.




(c)

ACH Payment.  The Credit Parties agree that all payments due and owing under
this Agreement or any other Loan Documents shall be made by wire transfer to an
account designated by Lender to Borrower from time to time, or at Lender’s
election, shall be made through automated clearing house (“ACH”) transfers from
the Borrower’s designated operating account (the “Payment Account”) directly to
Lender.  In this regard, if the Lender elects to receive payments through ACH,
the Borrower hereby agrees to execute and deliver to Lender an authorization
agreement for direct payments whereby, among other things, Lender shall be
irrevocably authorized to initiate ACH transfers from the Payment Account to
Lender in the amounts required or permitted under this Agreement and all other
Loan Documents, including for scheduled payments of principal, interest and
Premium due under the Promissory Note, and payment of all other fees or charges
due under this Agreement or any other Loan Documents.  Lender’s authorization
for direct ACH transfers as hereby provided shall be irrevocable and such ACH
transfers shall continue until all Obligations are paid in full.  For so long as
any Obligations remain outstanding, Borrower shall: (i) not revoke Lender’s
authority to initiate ACH transfers as hereby contemplated; (ii) not change,
modify, close or otherwise affect the Payment Account; (iii) deposit all
revenues of any nature or kind whatsoever relating to Borrower or its business
only into the Payment Account; and (iv) be responsible for all costs, expenses
or other fees and charges incurred by Lender as a result of any failed or
returned ACH transfers, whether resulting from insufficient sums being available
in the Payment Account, or otherwise.  The Credit Parties hereby agree to
undertake any and all required actions, execute any required documents,
instruments or agreements, or to otherwise do any other thing required or
requested by Lender in order to effectuate the requirements of this Section
2.4(c).  




(d)

Power of Attorney.  It is intended that all revenues of any nature or kind
whatsoever relating to Borrower or its business, and all other checks, drafts,
instruments

















and other items of payment or proceeds of Collateral at any time received, due
or owing to the Credit Parties from any Person, or otherwise, shall be deposited
directly into the Payment Account, and if not deposited directly into the
Payment Account, shall be immediately remitted or endorsed by the Credit Parties
into the Payment Account, and, if that remittance or endorsement of any such
item shall not be immediately made for any reason Lender is hereby irrevocably
authorized to remit or endorse the same on Credit Parties’ behalf.  For purpose
of this Section, the Credit Parties hereby make, constitute and appoint Lender
(and all Persons designated by Lender for that purpose) as the Credit Parties’
true and lawful attorney and agent-in-fact: (A) to endorse the Credit Parties’
name upon items of payment and/or proceeds of Collateral and upon any chattel
paper, document, instrument, invoice or similar document or agreement relating
to any revenues of the Credit Parties; (B) to take control in any manner of any
item of payment or proceeds thereof; (C) to have access to the Credit Parties’
operating accounts, through the Credit Parties’ online banking system, or
otherwise, to make remittances of any revenues deposited therein into the
Payment Account as required hereby; (D) to have access to any lock box or postal
box into which any of the Credit Parties’ mail is deposited, and open and
process all mail addressed to the Credit Parties and deposited therein; and (E)
direct and otherwise deal with all Persons, to insure that all revenues are
remitted to the Payment Account as hereby contemplated.




(e)

Rights Upon Default.  Lender may, at any time and from time to time after the
occurrence and during the continuance of an Event of Default, whether before or
after the maturity of any of the Obligations: (A) enforce collection of any
Accounts or other amounts owed to the Credit Parties by suit or otherwise; (B)
exercise all of the rights and remedies of the Credit Parties with respect to
Proceedings brought to collect any Accounts or other amounts owed to the Credit
Parties; (C) surrender, release or exchange all or any part of any Accounts or
other amounts owed to the Credit Parties, or compromise or extend or renew for
any period (whether or not longer than the original period) any indebtedness
thereunder; (D) sell or assign any Account of the Credit Parties, or other
amount owed to the Credit Parties, upon such terms, for such amount and at such
time or times as Lender deems advisable; (E) prepare, file and sign any Credit
Parties’ name on any proof of claim in bankruptcy or other similar document
against any Person obligated to the Credit Parties; and (F) do all other acts
and things which are necessary, in Lender’s sole but reasonable discretion, to
fulfill the Credit Parties’ obligations under this Agreement and the other Loan
Documents and to allow Lender to collect the Accounts, or other amounts owed to
the Credit Parties.  In addition to any other provision hereof, Lender may at
any time after the occurrence and during the continuance of an Event of Default,
at the Credit Parties’ expense, notify any parties obligated on any of the
Accounts to make payment directly to Lender of any amounts due or to become due
thereunder.




(f)

Statement.  From time to time, Lender may deliver to Borrower an invoice and or
an account statement showing all Loans, charges and payments, which shall be
deemed final, binding and conclusive upon Borrower, unless Borrower notifies
Lender in writing, specifying any error therein, within sixty (60) days of the
date such account statement is sent to Borrower and any such notice shall only
constitute an objection to the items specifically identified.




















(g)

View Access To Accounts.  On the Effective Date, the Credit Parties shall
undertake all required actions, including providing Lender with proper sign-in
or log-in credentials, user names, passwords, and other required information, to
provide Lender with, and to allow Lender to have, view-only access, through the
Credit Parties’ online banking system or otherwise, to any and all of the Credit
Parties’ bank accounts listed on Schedule 7.28, and any additional bank accounts
of the Credit Parties as may exist from time to time.  Credit Parties shall not
undertake any action that prevents or impairs Lender’s ability to have view-only
access of all of the bank accounts of the Credit Parties as contemplated by this
Section.




2.5

Fees.




(a)

Intentionally Left Blank.




(b)

Intentionally Left Blank.




(c)

Intentionally Left Blank.




(d)

Intentionally Left Blank.




(e)

Other Fees.  Borrower also agrees to pay to the Lender (or any designee of the
Lender), upon demand, or to otherwise be responsible for the payment of, any and
all other costs, fees and expenses, including the reasonable fees, costs,
expenses and disbursements of counsel for the Lender and of any experts and
agents, which the Lender may incur or which may otherwise be due and payable in
connection with: (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver, subordination, or other
modification or termination of this Agreement or any other Loan Documents
(provided that there shall be no fees for the preparation and negotiation of
this Agreement other than as specifically set forth in the closing or settlement
statement executed by Borrowers and Lender on the First Closing); (ii) any
documentary stamp taxes, intangibles taxes, recording fees, filing fees, or
other similar taxes, fees or charges imposed by or due to any Governmental
Authority in connection with this Agreement or any other Loan Documents;
(iii) the exercise or enforcement of any of the rights of the Lender under this
Agreement or the Loan Documents; or (iv) the failure by the Credit Parties to
perform or observe any of the provisions of this Agreement or any of the Loan
Documents.  Included in the foregoing shall be the amount of all expenses paid
or incurred by Lender in consulting with counsel concerning any of its rights
under this Agreement or any other Loan Document or under applicable law.  All
such costs and expenses, if not so immediately paid when due or upon demand
thereof, shall bear interest from the date of outlay until paid, at the Default
Rate.  All of such costs and expenses shall be additional Obligations of the
Credit Parties to Lender secured under the Loan Documents.  The provisions of
this Subsection shall survive the termination of this Agreement




(f)

Intentionally Left Blank.







(i)

Intentionally Left Blank.




















(ii)

Intentionally Left Blank.




(iii)

Intentionally Left Blank.




(g)

Matters with Respect to Common Stock.




  

(i)

Issuance of Conversion Shares.  The parties hereto acknowledge that pursuant to
the terms of the Promissory Note, Lender has the right, after the occurrence of
an Event of Default, to convert amounts due under the Promissory Note into
Common Stock in accordance with the terms of the Promissory Note.  In the event,
for any reason, the Borrower fails to issue, or cause the Transfer Agent to
issue, any portion of the Common Stock issuable upon conversion of the
Promissory Note (the “Conversion Shares”) to Lender in connection with the
exercise by Lender of any of its conversion rights under the Promissory Note,
then the parties hereto acknowledge that Lender shall irrevocably be entitled to
deliver to the Transfer Agent, on behalf of itself and the Borrower, a
“Conversion Notice” (as defined in the Promissory Note) requesting the issuance
of the Conversion Shares then issuable in accordance with the terms of the
Promissory Note, and the Transfer Agent, provided they are the acting transfer
agent for the Borrower at the time, shall, and the Borrower hereby irrevocably
authorizes and directs the Transfer Agent to, without any further confirmation
or instructions from the Borrower, issue the Conversion Shares applicable to the
Conversion Notice then being exercised, and surrender to a nationally recognized
overnight courier for delivery to Lender at the address specified in the
Conversion Notice, a certificate of the Common Stock of the Borrower, registered
in the name of Lender or its designee, for the number of Conversion Shares to
which Lender shall be then entitled under the Promissory Note, as set forth in
the Conversion Notice.




(ii)

Intentionally Left Blank.




(iii)

Removal of Restrictive Legends.  In the event that Lender has any shares of the
Borrower’s Common Stock bearing any restrictive legends, and Lender, through its
counsel or other representatives, submits to the Transfer Agent any such shares
for the removal of the restrictive legends thereon, whether in connection with a
sale of such shares pursuant to any exemption to the registration requirements
under the Securities Act, or otherwise, and the Borrower and or its counsel
refuses or fails for any reason to render an opinion of counsel or any other
documents, certificates or instructions required for the removal of the
restrictive legends, then: (A) to the extent such legends could be lawfully
removed under applicable laws, Borrower’s failure to provide the required
opinion of counsel or any other documents, certificates or instructions required
for the removal of the restrictive legends shall be an immediate Event of
Default under this Agreement and all other Loan Documents; and (B) the Borrower
hereby agrees and acknowledges that Lender is hereby irrevocably and expressly
authorized to have counsel to Lender render any and all opinions and other
certificates or instruments which may be required for purposes of removing such
restrictive legends, and the Borrower hereby irrevocably authorizes and directs
the Transfer Agent to, without any further confirmation or instructions from the
Borrower, issue any such shares without restrictive legends as instructed by
Lender, and surrender to a common carrier for overnight delivery to the address
as specified by Lender, certificates, registered in the name of Lender or its
designees,

















representing the shares of Common Stock to which Lender is entitled, without any
restrictive legends and otherwise freely transferable on the books and records
of the Borrower.  




(iv)

Authorized Agent of the Borrower.  The Borrower hereby irrevocably appoints the
Lender and its counsel and its representatives, each as the Borrower’s duly
authorized agent and attorney-in-fact for the Borrower for the purposes of
authorizing and instructing the Transfer Agent to process issuances, transfers
and legend removals upon instructions from Lender, or any counsel or
representatives of Lender, as specifically contemplated herein.  The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any Obligations of the Borrower under this
Agreement or any other Loan Documents remain outstanding, and so long as the
Lender owns or has the right to receive, any shares of the Borrower’s Common
Stock hereunder or under the Promissory Notes.  In this regard, the Borrower
hereby confirms to the Transfer Agent and the Lender that it can NOT and
will NOT give instructions, including stop orders or otherwise, inconsistent
with the terms of this Agreement with regard to the matters contemplated herein,
and that the Lender shall have the absolute right to provide a copy of this
Agreement to the Transfer Agent as evidence of the Borrower’s irrevocable
authority for Lender and Transfer Agent to process issuances, transfers and
legend removals upon instructions from Lender, or any counsel or representatives
of Lender, as specifically contemplated herein, without any further
instructions, orders or confirmations from the Borrower.




(v)

Intentionally Left Blank.




(vi)

Injunction and Specific Performance.  The Borrower specifically acknowledges and
agrees that in the event of a breach or threatened breach by the Borrower of any
provision of this Section, the Lender will be irreparably damaged and that
damages at law would be an inadequate remedy if this Agreement were not
specifically enforced.  Therefore, in the event of a breach or threatened breach
of any provision of this Section by the Borrower, the Lender shall be entitled
to obtain, in addition to all other rights or remedies Lender may have, at law
or in equity, an injunction restraining such breach, without being required to
show any actual damage or to post any bond or other security, and/or to a decree
for specific performance of the provisions of this Section.




(h)

Surviving Obligations.   All of the Credit Parties’ obligations under Section
2.5(f) and 2.5(g) shall survive termination of this Agreement.




(i)

Right to Approve Transfer Agent. The Borrower hereby represents and warrants
that the Borrower’s current Transfer Agent is Island Stock Transfer, whose
contact information is as follows: 15500 Roosevelt Blvd., Suite 301, Clearwater,
FL 33760.  The Borrower hereby agrees that it shall not change the Transfer
Agent, unless the Lender first approves the proposed new Transfer Agent, such
approval to be in Lender’s discretion, but such approval not to be unreasonably
withheld, conditioned or delayed.




(j)

Interest and Fee Computation; Collection of Funds.  Interest and Premium accrued
hereunder shall be payable as set forth in this Agreement and the Promissory
Note.  Except as otherwise set forth herein, all interest, Premium, and fees
shall be calculated on

















the basis of a year consisting of 360 days and shall be paid for the actual
number of days elapsed.  Principal payments submitted in funds not immediately
available shall continue to bear interest and Premium until collected.  If any
payment to be made by Borrower hereunder or under the Promissory Note shall
become due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall be included in
computing any interest in respect of such payment.  Any Obligations which are
not paid when due (subject to applicable grace periods) shall bear interest at
the Default Rate.




2.6

Automatic Debit.  In order to effectuate the timely payment of any of the
Obligations when due, Borrower hereby authorizes and directs Lender, at Lender’s
option, to: (i) debit, or cause or instruct the debit of, the amount of the
Obligations to any ordinary deposit account of Borrower; or (ii) make an
Additional Loan hereunder to pay the amount of the Obligations.




2.7

Discretionary Disbursements.  Lender, in its sole and absolute discretion, may
immediately upon notice to Borrower, disburse any or all proceeds of the Loans
made or available to Borrower pursuant to this Agreement to pay any fees, costs,
expenses or other amounts required to be paid by Borrower hereunder and not so
paid.  All monies so disbursed shall be a part of the Obligations, payable by
Borrower on demand from Lender.




2.8

US Dollars; Currency Risk.  Unless otherwise agreed to by the parties hereto,
all revenues collected by any Credit Parties and deposited into the Payment
Account or any other accounts of any Credit Parties will be in Dollars.  Unless
otherwise agreed to by the parties hereto, in the event any such revenues are
not in Dollars, Borrower shall bear the risk of Lender’s currency losses, and if
Lender suffers a currency loss and the result is to increase the cost to Lender
or to reduce the amount of any sum received or receivable by Lender under this
Agreement or under the Promissory Note with respect thereto, then after demand
by Lender (which demand shall be accompanied by a certificate setting forth
reasonably detailed calculations of the basis of such demand), Borrower shall
pay to Lender such additional amount or amounts as will compensate Lender for
such increased cost or such reduction.  




3.

CONDITIONS OF BORROWING.




Notwithstanding any other provision of this Agreement, the obligation of Lender
to disburse or make all or any portion of any Loans is subject to satisfaction
of all of the following conditions precedent (unless a condition is waived in
writing by Lender) contained in this Article 3.

3.1

Loan Documents to be Executed by Credit Parties.  As a condition precedent to
Lender’s disbursal or making of the Loans pursuant to this Agreement (including,
without limitation, the Initial Loan), Credit Parties shall have executed or
cause to be executed and delivered to Lender all of the following documents,
each of which must be satisfactory to Lender and Lender’s counsel in form,
substance and execution:




(a)

Credit Agreement.  An original of this Agreement, duly executed by Borrower and
consented and agreed to by the Guarantors, if any;




















(b)

Promissory Note.  An original Promissory Note, duly executed by Borrower and
consented and agreed to by the Guarantors, if any;




(c)

Security Agreement.  An original of the Security Agreements, duly executed by
the Credit Parties;




(d)

Validity Certificates. An original of each Validity Certificate, duly executed
by such officers and directors of Borrower as Lender shall require;




(e)

TCA.   An original of the TCA Letter executed by a duly authorized
representative of TCA.




(f)

Irrevocable Transfer Agent Instructions.  An original of the Irrevocable
Transfer Agent Instructions, duly executed by the Borrower and the Borrower’s
Transfer Agent;




(g)

Services Agreement.   An original of the Services Agreement executed by a duly
authorized representative of Vapor Hub International Inc. in form and substance
satisfactory to the Lender (substantially in the form attached hereto as Exhibit
G, the “Services Agreement”).




(h)

Additional Documents.  Such other agreements, documents, instruments,
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other items which Lender shall require in connection with this
Agreement.




3.2

Organizational and Authorization Documents.  A certificate of the corporate
secretary, manager, members or other officer, partner, manager or equivalent
authorized Person of each Credit Party certifying and attaching: (i) copies of
each Credit Parties’ respective articles of incorporation (including any
certificates of designation, is applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or other applicable formation
or governing documents; (ii) resolutions of the board of directors, managers,
members, general partners or other Persons with proper authority to manage the
affairs of, and otherwise bind, each Credit Party, approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; (iii) resolution of the Guarantors’
shareholders (if applicable), approving and authorizing the execution, delivery
and performance of the Loan Documents to which it is party and the transactions
contemplated thereby; and (iv) the signatures and incumbency of the officers,
managers, members, partners or other authorized Persons of each Credit Party
executing any of the Loan Documents, each of which Borrower hereby certifies to
be true and complete, and in full force and effect without modification, it
being understood that Lender may conclusively rely on each such document and
certificate until formally advised by Borrower of any changes therein.




3.3

Certificates of Good Standing.  Copies of certificates of good standing with
respect to each Credit Party, issued by the Secretary of State of the state of
incorporation of each

















Credit Party, dated such a date as is reasonably acceptable to Lender,
evidencing the good standing thereof.




3.4

Search Results.  Copies of UCC search reports dated such a date as is reasonably
acceptable to Lender, listing all effective financing statements which name each
Credit Party, under its present name and any previous names, as debtors,
together with copies of such financing statements.




3.5

Intentionally left blank.




3.6

Use of Proceeds.  A detailed summary update of the Borrower’s use of the
proceeds being funded hereunder as set forth in Exhibit A.




3.7

Intentionally left blank.




3.8

Intentionally Left Blank.




3.9

Perfection of Lien on Collateral.  The Credit Parties shall have duly
authorized, executed and delivered any other related documentation necessary or
advisable to perfect the Lien on the Collateral in the jurisdiction of
incorporation of the Credit Parties, including such UCC-1 Financing Statements
and any and all documents necessary to complete any filings which Lender shall
require in connection with this Agreement.




3.10

Payment of Fees.  Borrower shall have paid to Lender all fees, costs and
expenses, including due diligence expenses, attorney’s fees, search fees, title
fees, documentation and filing fees (including documentary stamps and taxes
payable on the face amount of the Promissory Note).




3.11

Intentionally Left Blank.




3.12

Event of Default.  No Event of Default, or event which, with notice or lapse of
time, or both, would constitute an Event of Default, shall have occurred and be
continuing.




3.13

Adverse Changes.  There shall not have occurred any Material Adverse Effect or
any Liens on the assets of the Credit Parties.




3.14

Litigation.  No pending claim, investigation, litigation or other Proceeding
shall have been instituted against any Credit Party or any of their respective
officers, shareholders, members, managers, partners, or other principals of any
Credit Party.




3.15

Representations and Warranties.  No representation or warranty of any of the
Credit Parties contained herein or in any Loan Documents shall be untrue or
incorrect in any material respect as of the date of any Loans as though made on
such date, except to the extent such representation or warranty expressly
relates to an earlier date.




















3.16

Due Diligence.  The business, legal and collateral due diligence review
performed by Lender, including a review of the Credit Parties’ historical
performance and financial information, must be acceptable to Lender in its sole
discretion.  Lender reserves the right to increase any and all aspects of its
due diligence in Lender’s sole discretion.




3.17

Intentionally Left Blank.




3.18

Repayment of Outstanding Indebtedness.  The Credit Parties shall have (a) the
TCA Letter in form and substance satisfactory to the Lender; and (b) repaid in
full all outstanding indebtedness secured by Collateral (other than the TCA
Indebtedness solely in the case of the Initial Closing).


3.19

Intentionally left blank.




3.20

Loan Documents to be Executed by each Credit Party Upon Each Subsequent Advance.
 As a condition precedent to Lender’s disbursal or making of additional advances
of principal pursuant to this Agreement following the Effective Date, the Credit
Parties shall have executed or caused to be executed and delivered to Lender all
of the documents in this Section 3applicable thereto, and such documents shall
remain in full force and effect as of the date of the subsequent principal
advance.




4.

NOTES EVIDENCING LOANS.




4.1   Promissory Note.    The Loans shall be evidenced by the Promissory Note
(together with any and all renewal, extension, modification or replacement notes
executed by Borrower and delivered to Lender and given in substitution therefor)
duly executed by Borrower, and consented and agreed to by the Guarantors, if
any, and payable to the order of Lender.  At the time of the disbursement of the
Initial Loan and at each time an Additional Loan shall be requested hereunder or
a repayment made in whole or in part thereon, an appropriate notation thereof
shall be made on the books and records of Lender.  All amounts recorded shall
be, absent demonstrable error, conclusive and binding evidence of: (i) the
principal amount of the Loans advanced hereunder; (ii) any unpaid interest owing
on the Loans; and (iii) all amounts repaid on the Loans.  The failure to record
any such amount or any error in recording such amounts shall not, however, limit
or otherwise adversely affect the obligations of Borrower under the Promissory
Note to repay the principal amount of the Loans, together with all other
Obligations.

5.

EXCLUSIVITY.




5.1   Exclusivity.  In order to induce Lender to enter into and perform this
Agreement, each of the Credit Parties hereby agrees that until the Obligations
are satisfied in full under this Agreement, except as provided in Section 5.2,
(a) Lender or its Affiliates shall have the sole and exclusive right to
negotiate with the Credit Parties with respect to any Acquisition Proposal, and
(b) none of the Credit Parties nor any of their respective officers, directors,
employees, agents, or representatives shall solicit, pursue indications of
interest from, initiate negotiations with, or enter into any agreement with, any
third party in relation to an Acquisition Proposal.  In the event that the
Credit Parties receives any proposal relating to an Acquisition Proposal, the
Credit

















Parties shall promptly notify Lender of such proposal (including the terms
thereof and identity of the persons or entity making such proposal).  For
purposes hereof, Acquisition Proposal means any proposal, offer or indication of
interest (whether or not in writing) relating to, or that would reasonably be
expected to lead to, in one transaction or a series of transactions, (i) any
direct or indirect acquisition or purchase (including by any exclusive license
or lease) by any Person or group (as defined under Section 13(d) of the Exchange
Act and the rules and regulations thereunder) of (A) assets or businesses that
constitute all or substantially all of the assets of the Borrower, or
(B) beneficial ownership of twenty percent (20%) or more of any class of equity
securities of the Borrower; (ii) any purchase or sale of, or tender offer or
exchange offer for, equity securities of the Borrower that, if consummated,
would result in any Person or group (as defined under Section 13(d) of the
Exchange Act and the rules and regulations thereunder) beneficially owning
twenty percent (20%) or more of any class of equity securities of the Borrower;
or (iii) any merger, consolidation, business combination, recapitalization,
reorganization, dual listed structure, joint venture, share exchange or similar
transaction involving the Borrower, as a result of which the owners of the
equity securities of the Borrower immediately prior to such event own less than
80% of the equity securities of the Borrower immediately following such event;
or (iv) any liquidation or dissolution of the Borrower.  




5.2

Exception.  Notwithstanding anything to the contrary herein, if at any time
after the Effective Date the Borrower receives an unsolicited bona fide
Acquisition Proposal from a third party, the Borrower may, subject to compliance
with Section 5.1, (i) furnish information regarding the Borrower to the person
making such Acquisition Proposal (and its representatives) pursuant to a
confidentiality agreement (which shall permit the Borrower to comply with the
terms of this Section 5); provided, that all such information has previously
been provided to Lender or is provided to Lender prior to or promptly following
the time it is provided to such person, and (ii) participate in discussions or
negotiations with the person making such Acquisition Proposal (and its
representatives) regarding such Acquisition Proposal, but only if and to the
extent that in connection with the foregoing clauses (i) and (ii), the
Borrower’s Board determines in good faith (after consultation with outside legal
counsel) that failure to take such action would reasonably be expected to result
in a breach by the Borrower’s Board of its fiduciary duties under applicable
law.  







6.

SECURITY FOR THE OBLIGATIONS.




6.1

Security Agreement.  To secure the payment and performance by Borrower of the
Obligations hereunder, each of the Credit Parties grants, under and pursuant to
the Security Agreement executed by the Credit Parties dated as of the Effective
Date, to Lender, its successors and assigns, an unconditional, continuing,
first-priority, perfected Lien and security interest in, and does hereby assign,
transfer, mortgage, convey, pledge, hypothecate and set over to Lender, its
successors and assigns, all of the right, title and interest of the Credit
Parties in and to the Collateral, whether now owned or hereafter acquired, and
all proceeds (including all insurance proceeds) and products of any of the
Collateral.  At any time upon Lender’s request, the Credit Parties shall execute
and deliver to Lender any other documents, instruments or certificates requested
by Lender for the purpose of properly documenting and perfecting the security
interests of Lender in and to the Collateral granted hereunder, including any
additional security agreements, mortgages, control agreements, and financing
statements.  The Security

















Agreements executed by the Credit Parties shall terminate following the full
payment and performance of all of the Obligations hereunder and under any Loan
Document and upon Lender’s express written acknowledgement of such full payment
and performance being received by the Borrower.




6.2

Intellectual Property.  As a material inducement of Lender to extend loans under
this Agreement, each of the Credit Parties hereby grants to Lender for the
duration of the Services Agreement and/or the Obligations a non-exclusive,
irrevocable, worldwide, royalty-free, non-sublicensable, non-transferable
license to use the Company’s trademarks, service marks, trade name, copyrights,
brand and related intellectual property rights (including, without limitation,
the name “Limitless” and any and all rights related thereto) (collectively,
“Intellectual Property”) for the purpose of marketing, distributing and selling
products developed in connection with the services performed under the Services
Agreement.   All uses by Lender of Borrower’s Intellectual Property shall be
subject to the prior approval by Borrower, which approval shall not be
unreasonably withheld; provided that similar uses by Lender of Borrower’s
Intellectual Property shall not require subsequent approval.   For and in
consideration of Lender’s performance of this Agreement and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, upon an Event of Default that is not cured on or before February
28, 2017 the Credit Parties hereby agree to assign and transfer to Lender and
its successors, assigns, and legal representatives without any further action by
the parties, all right, title, and interest in and to the Intellectual Property,
and all divisions, reissues, reexaminations, substitutions, continuations,
continuations-in-part, utility conversions, and extensions thereof, and the
Credit Parties shall execute such instruments of transfer and assignment
requested by Lender.







7.

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES.




To induce Lender to make the Loans, the Credit Parties make the following
representations and warranties to Lender, each of which shall be true and
correct in all material respects as of the date of the execution and delivery of
this Agreement and as of the date of each Loan made hereunder, except to the
extent such representation expressly relates to an earlier date, and which shall
survive the execution and delivery of this Agreement:




7.1

Subsidiaries.  As of the Effective Date, the Borrower has no Subsidiaries.  As
of the Effective Date, no Borrower or Guarantor has any Control over, any other
Person.




7.2

Borrower Organization and Name.  Each Credit Party is a corporation, limited
liability company, or other form of legally recognized entity, as applicable,
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has the full power and authority and all
necessary Permits to: (i) enter into and execute this Agreement and the Loan
Documents and to perform all of its obligations hereunder and thereunder; and
(ii) own and operate its assets and properties and to conduct and carry on its
business as and to the extent now conducted.  Each Credit Party is duly
qualified to transact business and is in good standing as a foreign corporation,
company or other entity in each

















jurisdiction where the character of its business or the ownership or use and
operation of its assets or properties requires such qualification, except to the
extent that the failure to be so qualified would not reasonably be expected to
result in a Material Adverse Effect.  The exact legal names of each of the
Credit Parties is as set forth in the first paragraph of this Agreement, and
except as set forth on Schedule 7.2, the Credit Parties do not currently
conduct, nor have the Credit Parties conducted, during the last five (5) years,
business under any other name or trade name.




7.3

Authorization; Validity.  Each Credit Party has full right, power and authority
to enter into this Agreement, to make the borrowings and execute and deliver the
Loan Documents as provided herein to which it is a party and to perform all of
its duties and obligations under this Agreement and the Loan Documents to which
it is a party and no other action or consent on the part of the Credit Parties,
its board of directors, stockholders, members, managers, partners, or any other
Person is necessary or required by the Credit Parties to execute this Agreement
and the Loan Documents, consummate the transactions contemplated herein and
therein, and perform all of its obligations hereunder and thereunder.  The
execution and delivery of this Agreement and the Loan Documents will not, nor
will the observance or performance of any of the matters and things herein or
therein set forth, violate or contravene any provision of law or of the Credit
Parties’ articles of incorporation, bylaws, operating agreement, partnership
agreement, or other governing documents.  All necessary and appropriate action
has been taken on the part of the Credit Parties to authorize the execution and
delivery of this Agreement and the Loan Documents and the issuance of the
Promissory Note.  This Agreement and the Loan Documents are valid and binding
agreements and contracts of the Credit Parties, enforceable against the Credit
Parties in accordance with their respective terms, except to the extent that
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws enacted for the relief of debtors generally and other
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles which may affect the availability of specific performance
and other equitable remedies.  The Credit Parties do not know of any reason why
the Credit Parties cannot perform any of its obligations under this Agreement,
the Loan Documents or any related agreements.




7.4

Capitalization.  The authorized capital stock or other capitalization of each
Credit Party, as applicable, is as set forth in Schedule 7.4(a) attached hereto.
 Schedule 7.4(a) shall specify, for each Credit Party, the total number of
authorized shares of capital stock or other securities (or functional
equivalents thereof in the applicable jurisdiction), and of such authorized

shares or securities, the number which are designated as Common Stock, the
number designated as preferred stock (the “Preferred Stock”), or any other
applicable designations.  Schedule 7.4(a) shall also specify, for each Credit
Party, as applicable, as of the date hereof, the number of shares of Common
Stock issued and outstanding and the number of shares of Preferred Stock issued
and outstanding, or, if applicable, the number and classes of other securities
issued and outstanding. All of the outstanding shares of capital stock or other
securities of each Credit Party are validly issued, fully paid and
non-assessable, have been issued in compliance with all foreign, federal and
state securities laws and none of such outstanding shares or other securities
were issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  As of the date of this Agreement, no shares of
capital stock or other securities of any Credit Party are subject to preemptive
rights or any other similar rights or any Liens suffered or permitted by any
Credit Parties. The Common Stock is currently quoted by the Principal Trading

















Market on the OTC “Pink” under the trading symbol “VHUB”.  The Borrower has
received no notice, either oral or written, with respect to the continued
eligibility of the Common Stock for quotation on the Principal Trading Market,
and the Borrower has maintained all requirements on its part for the
continuation of such quotation. Except for the securities to be issued pursuant
to this Agreement, except as described in the Borrower’s Public Documents and
except as set forth in Schedule 7.4(b), as of the date of this Agreement: (i)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock or other securities of any Credit
Party, or contracts, commitments, understandings or arrangements by which any
Credit Party is or may become bound to issue additional shares of capital stock
or other securities of any Credit Party, or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock or other
securities of any Credit Party; (ii) there are no outstanding debt securities,
notes, credit agreements, credit facilities or other contracts or instruments
evidencing Funded Indebtedness of any Credit Party, or by which any Credit Party
is or may become bound; (iii) there are no outstanding registration statements
with respect to any Credit Party or any of its securities and there are no
outstanding comment letters from any Governmental Authority with respect to any
securities of any Credit Party; (iv) there are no agreements or arrangements
under which any Credit Party is obligated to register the sale of any of its
securities under the Securities Act or any other laws of any Governmental
Authority; (v) there are no financing statements or other security interests or
Liens filed with any Governmental Authority securing any obligations of any
Credit Party, or filed in connection with any assets or properties of any Credit
Party; (vi) there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by this Agreement or any related
agreement or the consummation of the transactions described herein or therein;
and (vii) there are no outstanding securities or instruments of any Credit Party
which contain any redemption or similar provisions, and there are no contracts
or agreements by which any Credit Party is or may become bound to redeem a
security of any Credit Party.  Borrower has furnished to the Lender true,
complete and correct copies of, as applicable, each Credit Parties’ respective
articles of incorporation (including any certificates of designation, is
applicable), bylaws, operating agreement, partnership agreement, certificate of
organization or similar organizational and governing documents.  Except for the
documents delivered to Lender in accordance with the immediately preceding
sentence, there are no other shareholder agreements, voting agreements,
operating agreements, or other contracts or agreements of any nature or kind
that restrict, limit or in any manner impose obligations, restrictions or
limitations on the governance of any Credit Party.

7.5

No Conflicts; Consents and Approvals.  Except as set forth in Schedule 7.5, the
execution, delivery  and performance of this Agreement and the Loan Documents,
and the consummation of the transactions contemplated hereby and thereby,
including the issuance of the Promissory Note, will not: (i) constitute a
violation of or conflict with the any Credit Parties’ respective articles of
incorporation (including any certificates of designation, is applicable),
bylaws, operating agreement, partnership agreement, certificate of organization
or similar governing or organizational documents; (ii) constitute a violation
of, or a default or breach under (either immediately, upon notice, upon lapse of
time, or both), or conflicts with, or gives to any other Person any rights of
termination, amendment, acceleration or cancellation of, any provision of any
contract or agreement to which any Credit Party is a party or by which any of
its or their assets or properties may be bound; (iii) constitute a violation of,
or a default or breach under

















(either immediately, upon notice, upon lapse of time, or both), or conflicts
with, any order, writ, injunction, decree, or any other judgment of any nature
whatsoever; (iv) to the knowledge of the Credit Parties, constitute a violation
of, or conflict with, any law, rule, ordinance or other regulation (including
foreign and United States federal and state securities laws); or (v) result in
the loss or adverse modification of, or the imposition of any fine, penalty or
other Lien, claim or encumbrance with respect to, any Permit granted or issued
to, or otherwise held by or for the use of, any Credit Party or any of its
assets.  The Credit Parties are not in violation of any Credit Parties’
respective articles of incorporation (including any certificates of designation,
is applicable), bylaws, operating agreement, partnership agreement, certificate
of organization or similar governing or organizational documents, as applicable,
and the Credit Parties are not in default or breach (and no event has occurred
which with notice or lapse of time or both could put any Credit Party in default
or breach) under, and the Credit Parties have not taken any action or failed to
take any action that would give to any other Person any rights of termination,
amendment, acceleration or cancellation of, any contract or agreement to which
any Credit Party is a party or by which any property or assets of any Credit
Party are bound or affected. To the knowledge of the Credit Parties, no business
of any Credit Party is being conducted, and shall not be conducted, in violation
of any law, rule, ordinance or other regulation applicable to the business of
the Credit Parties. Except as specifically contemplated by this Agreement, the
Credit Parties are not required to obtain any consent or approval of, from, or
with any Governmental Authority, or any other Person, in order for it to
execute, deliver or perform any of its obligations under this Agreement or the
Loan Documents in accordance with the terms hereof or thereof.  All consents and
approvals which any Credit Party is required to obtain pursuant to the
immediately preceding sentence have been obtained or effected on or prior to the
Effective Date.




7.6

Issuance of Securities.  Any shares issuable upon conversion of the Promissory
Note, in accordance with the terms of the Promissory Note, are duly authorized
and, upon issuance in accordance with the terms hereof, shall be duly issued,
fully paid and non-assessable, and free from all Liens, claims, charges, taxes,
or other encumbrances with respect to the issue thereof, and will be issued in
compliance with all applicable United States federal and state securities laws
and the laws of any foreign jurisdiction applicable to the issuance thereof.
 Assuming the accuracy of the Lender’s representations and warranties in Section
8 below, the issuance of the Promissory Note, any shares issuable pursuant to
the Promissory Note are and will be exempt from: (i) the registration and
prospectus delivery requirements of the Securities Act; (ii) the registration
and/or qualification provisions of all applicable state and provincial
securities and “blue sky” laws; and (iii) any similar registration or
qualification requirements of any foreign jurisdiction or other Governmental
Authority.




7.7

Compliance With Laws.  The nature and transaction of the Credit Parties’
business and operations and the use of its properties and assets, including the
Collateral or any real estate owned, leased, or occupied by the Credit Parties,
do not and during the term of the Loans shall not, violate or conflict with any
applicable law, statute, ordinance, rule, regulation or order of any kind or
nature, including the provisions of the Fair Labor Standards Act or any zoning,
land use, building, noise abatement, occupational health and safety or other
laws, any Permit or any condition, grant, easement, covenant, condition or
restriction, whether recorded or not, except to the extent such violation or
conflict would not result in a Material Adverse Effect.




















7.8

Environmental Laws and Hazardous Substances.  Except to the extent that any of
the following would not have a Material Adverse Effect (including financial
reserves, insurance policies and cure periods relating to compliance with
applicable laws and Permits) and are used in such amounts as are customary in
the Ordinary Course of Business in compliance with all applicable Environmental
Laws, the Credit Parties represent and warrant to Lender that, to the best
knowledge of each of the Credit Parties: (i) the Credit Parties have not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on or off any of the premises of the
Credit Parties (whether or not owned by the Credit Parties) in any manner which
at any time violates any Environmental Law or any Permit, certificate, approval
or similar authorization thereunder; (ii) the operations of the Credit Parties
comply in all material respects with all Environmental Laws and all Permits
certificates, approvals and similar authorizations thereunder; (iii) there has
been no investigation, Proceeding, complaint, order, directive, claim, citation
or notice by any Governmental Authority or any other Person, nor is any of same
pending or, to Credit Parties’ knowledge, threatened relating to Environmental
Laws; and (iv) the Credit Parties do not have any liability, contingent or
otherwise, in connection with a release, spill or discharge of any Hazardous
Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material.




7.9

Collateral Representations.  Each of the Credit Parties owns good and, in the
case of real property, marketable title to or a valid leasehold interest in all
of its properties and assets, real and personal, tangible and intangible, of any
nature whatsoever (including patents, trademarks, trade names, services marks
and copyrights), free and clear of all Liens, other than the Lien of Lender and
Permitted Liens.  




7.10

Financial Statements. The Borrower has delivered to the Lender audited Balance
Sheets as of June 30, 2015 and 2016 and audited statements of income and cash
flows for the fiscal years ended June 30, 2015 and 2016.  The Borrower has also
delivered an unaudited Balance Sheet as of September 30, 2016 and unaudited
statements on income and cash flows for the three months ended September 30,
2015 and 2016 (collectively, the “Financial Statements”).  The Financial
Statements have been prepared in accordance with GAAP, consistently applied,
during the periods involved (except: (i) as may be otherwise indicated in such
Financial Statements or the notes thereto; or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements), and fairly and accurately present in all material
respects the consolidated financial position of the Credit Parties as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).  To the best knowledge of the Credit Parties, no
other information provided by or on behalf of the Credit Parties to the Lender,
either as a disclosure schedule to this Agreement, or otherwise in connection
with Lender’s due diligence investigation of the Credit Parties, contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.




7.11

Public Documents.  The Common Stock of the Borrower is registered pursuant to
Section 12 of the Exchange Act and the Borrower is subject to the reporting
requirements of

















Section 13 or 15(d) of the Exchange Act. Except as set forth in Schedule 7.11,
the Borrower has timely filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC, the Principal Trading
Market, or any other Governmental Authority, as applicable (all of the foregoing
filed within the two (2) years preceding the date hereof or amended after the
date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein, being
hereinafter referred to as the “Public Documents”). The Borrower is current with
its filing obligations with the SEC, the Principal Trading Market, or any other
Governmental Authority, as applicable, and all Public Documents have been filed
on a timely basis by the Borrower, except as set forth on Schedule 7.11. The
Borrower represents and warrants that true and complete copies of the Public
Documents are available on the SEC website or the Principal Trading Market
website, as applicable (www.sec.gov, or www.otcmarkets.com) at no charge to
Lender, and Lender acknowledges that it may retrieve all Public Documents from
such websites and Lender’s access to such Public Documents through such website
shall constitute delivery of the Public Documents to Lender; provided, however,
that if Lender is unable to obtain any of such Public Documents from such
websites at no charge, as result of such websites not being available or any
other reason beyond Lender’s control, then upon request from Lender, the
Borrower shall deliver to Lender true and complete copies of such Public
Documents.  The Borrower shall also deliver to Lender true and complete copies
of all draft filings, reports, schedules, statements and other documents
required to be filed with the requirements of the Principal Trading Market that
have been prepared but not filed with the Principal Trading Market as of the
date hereof. None of the Public Documents, at the time they were filed with the
SEC, the Principal Trading Market, or other Governmental Authority, as
applicable, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  None of the statements made in any such Public Documents
is, or has been, required to be amended or updated under applicable law (except
for such statements as have been amended or updated in subsequent filings prior
the date hereof, which amendments or updates are also part of the Public
Documents).  As of their respective dates, the consolidated financial statements
of the Borrower and its Subsidiaries included in the Public Documents complied
in all material respects with applicable accounting requirements and any
published rules and regulations of the SEC and Principal Trading Market with
respect thereto.




7.12

Absence of Certain Changes.   Except as set forth on Schedule 7.12, since the
date of the most recent of the Financial Statements, filed with the SEC by the
Borrower on Form 10-K on October 13, 2016, none of the following have occurred:




(a)

There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or




(b)

Any transaction, event, action, development, payment, or any other matter of any
nature whatsoever entered into by the Credit Parties other than in the Ordinary
Course of Business of the Credit Parties, except to the extent reported in the
Credit Parties’ Public Documents.




















7.13

Litigation and Taxes.   Except as set forth on Schedule 7.13, t here is no
Proceeding pending, or to the best knowledge of the Credit Parties, threatened,
against any Credit Party or its officers, or directors, or against or affecting
any of its assets.  In addition, there is no outstanding judgments, orders,
writs, decrees or other similar matters or items against or affecting the Credit
Parties, its business or assets.  The Credit Parties have not received any
material complaint from any Customer, supplier, vendor or employee that could
reasonably be expected to result in a Material Adverse Effect. The Credit
Parties have duly filed all applicable income or other tax returns and have paid
all income or other taxes when due.  There is no Proceeding, controversy or
objection pending or to the knowledge of the Credit Parties, threatened in
respect of any tax returns of the Credit Parties.




7.14

Event of Default.  No Event of Default has occurred and is continuing, and to
the knowledge of the Credit Parties, no event has occurred and is continuing
which, with the lapse of time, the giving of notice, or both, would constitute
such an Event of Default under this Agreement or any of the other Loan
Documents, and to the knowledge of the Credit Parties, the Credit Parties are
not in default (without regard to grace or cure periods) under any material
contract or agreement to which it is a party or by which any of their respective
assets are bound.




7.15

ERISA Obligations.  To the best knowledge of each of the Credit Parties, all
Employee Plans of the Credit Parties meet the minimum funding standards of
Section 302 of ERISA, where applicable, and each such Employee Plan that is
intended to be qualified within the meaning of Section 401 of the Internal
Revenue Code of 1986 is qualified.  No withdrawal liability has been incurred
under any such Employee Plans and no “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), has occurred with respect to
any such Employee Plans, unless approved by the appropriate Governmental
Authority.  To the best knowledge of each of the Credit Parties, the Credit
Parties have promptly paid and discharged all obligations and liabilities
arising under the ERISA of a character which if unpaid or unperformed might
result in the imposition of a Lien against any of its properties or assets.




7.16

Adverse Circumstances.  To the best of the Credit Parties’ knowledge, no
condition, circumstance, event, agreement, document, instrument, restriction,
litigation or Proceeding (or threatened litigation or Proceeding or basis
therefor) exists which: (i) could adversely affect the validity or priority of
the Liens granted to Lender under the Loan Documents; (ii) could adversely
affect the ability of the Credit Parties to perform its obligations under the
Loan Documents; (iii) would constitute a default under any of the Loan
Documents; (iv) would constitute such a default with the giving of notice or
lapse of time or both; or (v) would constitute or give rise to a Material
Adverse Effect.




7.17

Liabilities and Indebtedness of the Borrower.   Except for the Obligations, the
Credit Parties have no Funded Indebtedness or any liabilities or financial
obligations, except: (i) as disclosed in the Financial Statements, (ii)
liabilities and financial obligations incurred in the Ordinary Course of
Business since the date of the last Finance Statements and (iii) liabilities
that in the aggregate could not reasonably be expected to result in a Material
Adverse Effect. The aggregate amount of TCA Indebtedness as of the Effective
Date is set forth in recitals of this Agreement, and upon payment of the TCA
Indebtedness to TCA the Credit Parties shall have no further obligations,
liabilities or payments to TCA.























7.18

Real Estate.  




(a)

Real Property Ownership.  The Borrower does not own any Real Property.




(b)

Real Property Leases.  Except for ordinary leases for office, warehouse and
retail space from which the Credit Parties conduct their business (the “Credit
Party Leases”), the Credit Parties do not lease any other Real Property.  With
respect to each of the Credit Party Leases: (i) the Credit Parties have been in
peaceful possession of the property leased thereunder and neither the Credit
Parties nor, to the knowledge of the Credit Parties, the landlord is in default
thereunder; (ii) no waiver, indulgence or postponement of any of the obligations
thereunder has been granted by the Credit Parties or landlord thereunder; and
(iii) there exists no event, occurrence, condition or act known to the Credit
Parties which, upon notice or lapse of time or both, would be or could become a
default thereunder or which could result in the termination of the Credit Party
Leases, or any of them, or have a Material Adverse Effect.  The Credit Parties
have not violated nor breached in any material respect any provision of any such
Credit Party Leases, and all obligations required to be performed by the Credit
Parties under any of such Credit Party Leases have been, in all material
respects, fully, timely and properly performed.  The Credit Parties have
delivered to the Lender true, correct and complete copies of all Credit Party
Leases, including all modifications and amendments thereto, whether in writing
or otherwise.  The Credit Parties have not received any written or oral notice
to the effect that any of the Credit Party Leases will not be renewed at the
termination of the term of such Credit Party Leases, or that the Credit Party
Leases will be renewed only at higher rents.




7.19

Material Contracts.  An accurate, current and complete copy of each of the
Material Contracts has been furnished to Lender or is included in the Public
Documents, and each of the Material Contracts constitutes the entire agreement
of the respective parties thereto relating to the subject matter thereof.  There
are no outstanding offers, bids, proposals or quotations made by any Credit
Party which, if accepted, would create a Material Contract with any Credit
Party.  Each of the Material Contracts is in full force and effect and is a
valid and binding obligation of the parties thereto in accordance with the terms
and conditions thereof.  Except as set forth in Schedule 7.19, to the best
knowledge of each Credit Party, (i) all obligations required to be performed
under the terms of each of the Material Contracts by any party thereto have been
fully performed by all parties thereto, and (ii) no party to any Material
Contracts is in default with respect to any term or condition thereof, nor has
any event occurred which, through the passage of time or the giving of notice,
or both, would constitute a default thereunder or would cause the acceleration
or modification of any obligation of any party thereto or the creation of any
Lien, claim, charge or other encumbrance upon any of the assets or properties of
any Credit Party.  Further, no Credit Party has received any notice, nor does
any Credit Party have any knowledge, of any pending or contemplated termination
of any of the Material Contracts, and to the knowledge of the Credit Parties, no
such termination is proposed or has been threatened, whether in writing or
orally.




















7.20

Title to Assets.  The Credit Parties have good and marketable title to, or a
valid leasehold interest in, all of its assets and properties which are material
to its business and operations as presently conducted, free and clear of all
Liens, claims, charges or other encumbrances or restrictions on the transfer or
use of same, other than Permitted Liens.  Except as would not have a Material
Adverse Effect, the assets and properties of each Credit Party are in good
operating condition and repair, ordinary wear and tear excepted, and are free of
any patent defects and to the knowledge of the Credit Parties, any latent
defects, which might impair their usefulness, and are suitable for the purposes
for which they are currently used and for the purposes for which they are
proposed to be used.  Borrower’s inventory is located at Borrower’s main
business address in California, and is in good, marketable and saleable
condition.




7.21

Intellectual Property. To the best knowledge of the Credit Parties, the Credit
Parties own or possess adequate and legally enforceable rights or licenses to
use all trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and all other intellectual
property rights necessary to conduct its business as now conducted
(collectively, the “IP Rights”).  All IP Rights, and any federal, state, local
or foreign patent and trademark office, or functional equivalent thereof where
any such IP Rights may be filed or registered, is set forth in Schedule 7.21.
 All of the IP Rights are owned by the Credit Parties, except for IP rights
licensed by the Credit Parties, which licensed IP Rights are specifically
outlined and described in Schedule 7.21.  If any IP Rights are licensed by any
Credit Party, the underlying license agreement or other agreement pursuant to
which such IP Rights are licensed (collectively, the “License Agreements”),
permits Lender to encumber such License Agreements without any further consent
or approval of any other Person, including the underlying owner of such IP
Rights, such that if there was an Event of Default and Lender foreclosed on all
Collateral, Lender would have the right to use such IP Rights under the License
Agreements, subject only to Lender’s obligation to comply with the terms of such
License Agreements.  The Credit Parties do not have any knowledge of any
infringement by any Credit Party of any IP Rights of others, and, to the
knowledge of the Credit Parties, there is no claim, demand or Proceeding, or
other demand of any nature being made or brought against, or to any Credit
Party’s knowledge, being threatened against, any Credit Party regarding IP
Rights or other intellectual property infringement; and the Credit Parties are
not aware of any facts or circumstances which might give rise to any of the
foregoing.




7.22

Labor and Employment Matters.  The Credit Parties are not involved in any labor
dispute nor, to the knowledge of the Credit Parties, is any such dispute
threatened. To the knowledge of the Credit Parties, none of the employees of any
Credit Party is a member of a union and the Credit Parties believe that its
relations with its employees are good.  To the knowledge of the Credit Parties,
the Credit Parties have complied in all material respects with all laws, rules,
ordinances and regulations relating to employment matters, civil rights and
equal employment opportunities.




7.23

Insurance.  The Credit Parties are each covered by valid, outstanding and
enforceable policies of insurance which were issued to it by reputable insurers
of recognized financial responsibility, covering its properties, assets and
business against losses and risks normally insured against by other corporations
or entities in the same or similar lines of

















businesses as the Credit Parties are engaged and in coverage amounts which are
prudent and typically and reasonably carried by such other corporations or
entities which are comparable in size to the Borrower (the “Insurance
Policies”).  Such Insurance Policies are in full force and effect, and all
premiums due thereon have been paid.  None of the Insurance Policies will lapse
or terminate as a result of the transactions contemplated by this Agreement.
 The Credit Parties have complied in all material respects with the provisions
of such Insurance Policies.  The Credit Parties have not been refused any
insurance coverage sought or applied for and the Credit Parties do not have any
reason to believe that it will not be able to renew its existing Insurance
Policies as and when such Insurance Policies expire or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not materially and adversely affect the condition, financial or
otherwise, or the earnings, business or operations of the Credit Parties.




7.24

Permits.  The Credit Parties possess all Permits necessary to conduct their
business, and the Credit Parties have not received any notice of, and are not
otherwise involved in, any Proceedings relating to the revocation or
modification of any such Permits.  All such Permits are valid and in full force
and effect and the Credit Parties are in full compliance in all material
respects with the respective requirements of all such Permits.




7.25

Lending Relationship.  The Credit Parties acknowledge and agree that the
relationship hereby created with Lender is and has been conducted on an open and
arm’s length basis in which no fiduciary relationship exists and that Borrower
has not relied, nor is relying on, any such fiduciary relationship in executing
this Agreement and in consummating the Loans.




7.26

Compliance with Regulation U.  No portion of the proceeds of the Loans shall be
used by Borrower, or any Affiliates of Borrower, either directly or indirectly,
for the purpose of purchasing or carrying any margin stock, within the meaning
of Regulation U as adopted by the Board of Governors of the Federal Reserve
System.




7.27

Governmental Regulation.  The Credit Parties are not, nor after giving effect to
any Loan, will be, subject to regulation under the Public Utility Holding
Borrower Act of 1935, the Federal Power Act or the Investment Company Act of
1940 or to any federal or state statute or regulation limiting its ability to
incur indebtedness for borrowed money.




7.28

Bank Accounts.  Schedule 7.28 sets forth, with respect to each account of the
Credit Parties with any bank, broker, or other depository institution: (i) the
name and account number of such account; (ii) the name and address of the
institution where such account is held; (iii) the name of any Person(s) holding
a power of attorney with respect to such account, if any; and (iv) the names of
all authorized signatories and other Persons authorized to withdraw funds from
each such account.




7.29

Places of Business.  The principal place of business of each of the Credit
Parties is set forth on Schedule 7.29 and the Credit Parties shall promptly
notify Lender of any change in such location.  The Credit Parties will not
remove or permit the Collateral to be removed from such locations without the
prior written consent of Lender, except for: (i) certain heavy equipment kept at
third party sites when conducting business or maintenance; (ii) vehicles,
containers and rolling stock; (iii) Inventory sold or leased in the Ordinary
Course of Business of

















the Credit Parties or which is manufactured, produced or finished at a third
party facility; and (iv) temporary removal of Collateral to other locations for
repair or maintenance as may be required from time to time in each instance in
the Ordinary Course of Business of the Credit Parties.




7.30

Illegal Payments.  Neither the Credit Parties, nor to the knowledge of the
Credit Parties, any director, officer, member, manager,  agent, employee or
other Person acting on behalf of the Credit Parties has, in the course of his
actions for, or on behalf of, the Credit Parties: (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.




7.31

Related Party Transactions.  Except as disclosed in the Company’s public filings
with the Securities and Exchange Commission prior to the date hereof and except
for arm’s length transactions pursuant to which the Credit Parties make payments
in the Ordinary Course of Business of the Credit Parties upon terms no less
favorable than the Credit Parties could obtain from third parties, none of the
officers, directors, managers, or employees of the Credit Parties, nor any
stockholders, members or partners who own, legally or beneficially, five percent
(5%) or more of the ownership interests of the Credit Parties (each a “Material
Shareholder”), is presently a party to any transaction with the Credit Parties
(other than for services as employees, officers and directors), including any
contract providing for the furnishing of services to or by, providing for rental
of real or personal property to or from, or otherwise requiring payments to or
from, any officer, director or such employee or Material Shareholder or, to the
best knowledge of the Credit Parties, any other Person in which any officer,
director, or any such employee or Material Shareholder has a substantial or
material interest in or of which any officer, director or employee of Borrower
or Material Shareholder is an officer, director, trustee or partner.  There are
no claims, demands, disputes or Proceedings of any nature or kind between the
Credit Parties and any officer, director or employee of the Credit Parties or
any Material Shareholder.




7.32

Internal Accounting Controls.  The Credit Parties maintain a system of internal
accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.




7.33

Brokerage Fees.  Except as set forth in Schedule 7.33, there is no Person acting
on behalf of any Credit Party who is entitled to or has any claim for any
brokerage or finder’s fee or commission in connection with the execution of this
Agreement or the consummation of the transactions contemplated hereby.  




















7.34

Acknowledgment Regarding Lender’s Loans. The Credit Parties acknowledge and
agree that Lender is acting solely in the capacity of an arm’s length lender
with respect to this Agreement and the transactions contemplated hereby. The
Credit Parties further acknowledge that Lender is not acting as a financial
advisor or fiduciary of the Credit Parties (or in any similar capacity) with
respect to this Agreement and the transactions contemplated hereby and any
advice given by Lender or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to the making of the Loans hereunder by Lender. The Credit Parties
further represent to Lender that the Credit Parties’ decision to enter into this
Agreement has been based solely on the independent evaluation by the Credit
Parties and its representatives.




7.35

Seniority.  Except as set forth in Schedule 7.35, no Funded Indebtedness or
other equity or debt security of the Credit Parties is senior to the Obligations
in right of payment, whether with respect to interest or upon liquidation or
dissolution, or otherwise.




7.36

No General Solicitation.  Neither the Credit Parties, nor any of its Affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or issuance of the Promissory
Note.




7.37

No Integrated Offering.  Neither the Credit Parties, nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Promissory Note under
the Securities Act or any similar laws of any foreign jurisdiction, or cause
this offering of such securities to be integrated with prior offerings by the
Credit Parties for purposes of the Securities Act or any similar laws of any
foreign jurisdiction.




7.38

Private Placement.  Assuming the accuracy of the Lender’s representations and
warranties set forth in Section 8 below, no registration under the Securities
Act or the laws, rules or regulation of any other Governmental Authority is
required for the issuance of the Promissory Note.




7.39

Complete Information.  This Agreement and all financial statements, schedules,
certificates, confirmations, agreements, contracts, and other materials
submitted to Lender in connection with or in furtherance of this Agreement by or
on behalf of the Credit Parties fully and fairly state the matters with which
they purport to deal, and to the knowledge of the Credit Parties do not misstate
any material fact nor, separately or in the aggregate, fail to state any
material fact necessary to make the statements made therein not misleading.




7.40

Interpretation; Reliance; Survival.  Each warranty and representation made by
the Credit Parties in this Agreement or pursuant hereto, or in any other Loan
Documents, is independent of all other warranties and representations made by
the Credit Parties in this Agreement or pursuant hereto, or in any other Loan
Documents (whether or not covering identical, related or similar matters) and
must be independently and separately satisfied.  Exceptions or qualifications to
any such warranty or representation shall be construed

















as exceptions and qualifications to other representations and warranties where
it is reasonably apparent that the qualification or exception is applicable to
such representation or warranty .    Notwithstanding any investigation made by
Lender or any of its agents or representatives, or any rights to conduct such
investigations, and notwithstanding any knowledge of facts determined or
determinable by Lender as a result of such investigation or right of
investigation, the Lender has the unqualified right to rely upon the
representations and warranties made by the Credit Parties in this Agreement and
in the Schedules attached hereto or pursuant hereto, or in any other Loan
Documents.  Each and every representation and warranty of the Credit Parties
made herein, pursuant hereto, or in any other Loan Documents has been relied
upon by Lender, and is material to the decision of the Lender to enter into this
Agreement and to make the Loans contemplated herein.  All representations and
warranties of the Credit Parties made in this Agreement or pursuant hereto, or
in any other Loan Documents, shall survive the Effective Date, the consummation
of any Loans made hereunder, and any investigation, and shall be deemed and
construed as continuing representations and warranties.




8.

REPRESENTATIONS AND WARRANTIES OF LENDER.




Lender makes the following representations and warranties to the Borrower, each
of which shall be true and correct in all material respects as of the date of
the execution and delivery of this Agreement and as of the date of each Loan
made hereunder, except to the extent such representation expressly relates to an
earlier date, and which shall survive the execution and delivery of this
Agreement:

8.1

Investment Purpose. Lender is acquiring the Promissory Note and any Conversion
Shares for its own account, for investment only and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the Securities Act.




8.2

Intentionally Left Blank.




8.3

Reliance on Exemptions. Lender understands that the Promissory Note and
Conversion Shares are being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that Borrower is relying in part upon the truth and accuracy
of, and Lender’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Lender set forth herein in order to
determine the availability of such exemptions and the eligibility of Lender to
acquire such securities.




8.4

Information. Lender has been furnished with all materials it has requested
relating to the business, finances and operations of the Credit Parties and
information deemed material by Lender to making an informed investment decision
regarding the Promissory Note and the Conversion Shares. Lender has been
afforded the opportunity to ask questions of the Credit Parties and its
management.  Neither such inquiries nor any other due diligence investigations
conducted by Lender or its representatives shall modify, amend or affect

Lender’s right to rely on the Credit Parties’ representations and warranties
contained in Article 7above or elsewhere in this Agreement or in any other Loan
Documents. Lender understands that

















its investment in the Promissory Note and Conversion Shares involves a high
degree of risk. Lender is in a position regarding the Credit Parties, which,
based upon economic bargaining power, enabled and enables Lender to obtain
information from the Credit Parties in order to evaluate the merits and risks of
this investment. Lender has sought such accounting, legal and tax advice, as it
has considered necessary to make an informed investment decision with respect to
the Promissory Note and Conversion Shares and is not relying on the Credit
Parties or its counsel for any such advice.

8.5

No Governmental Review. Lender understands that no United States federal or
state agency or any other Governmental Authority has passed on or made any
recommendation or endorsement of the Promissory Note or the Conversion Shares,
or the fairness or suitability of the investment in the Promissory Note or the
Conversion Shares, nor have such authorities passed upon or endorsed the merits
of the offering of the Promissory Note.




8.6

Transfer or Resale.  Lender understands that: (i) the Promissory Note and the
Conversion Shares have not been and are not being registered under the
Securities Act or any other foreign or state securities laws, and may not be
offered for sale, sold, assigned or transferred unless: (A) subsequently
registered thereunder; or (B) such securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration requirements; and (ii) neither the Credit Parties nor any
other Person is under any obligation to register such securities under the
Securities Act or any foreign or state securities laws or to comply with the
terms and conditions of any exemption thereunder, except as otherwise set forth
in this Agreement.  




8.7

Authorization, Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of Lender and is a valid and
binding agreement of Lender enforceable in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.




8.8

Due Formation of Lender. Lender is an entity that has been formed and validly
exists and has not been organized for the specific purpose of purchasing the
Promissory Note or the Conversion Shares and is not prohibited from doing so.




8.9

No Legal Advice from Credit Parties. Lender acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors.
Lender is relying solely on such counsel and advisors and not on any statements
or representations of the Credit Parties or any of its representatives or agents
for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction; provided, however, the foregoing shall not modify, amend or affect
Lender’s right to rely on the Credit Parties’ representations and warranties
contained in Article 7 above or in any other Loan Documents.







9.

NEGATIVE COVENANTS.




















9.1

Indebtedness.  The Credit Parties shall not, either directly or indirectly,
create, assume, incur or have outstanding any Funded Indebtedness (including
purchase money indebtedness), or become liable, whether as endorser, guarantor,
surety or otherwise, for any debt or obligation of any other Person, except:




(a)

the Obligations;




(b)

endorsement for collection or deposit of any commercial paper secured in the
Ordinary Course of Business of the Credit Parties;




(c)

obligations for taxes, assessments, municipal or other governmental
charges; provided, the same are being contested in good faith by appropriate
Proceedings and are insured against or bonded over to the satisfaction of
Lender;




(d)

obligations for accounts payable, other than for money borrowed, incurred in the
Ordinary Course of Business of the Credit Parties; provided that any fees or
other sums, other than salary accrued in the Credit Parties’ Ordinary Course of
Business, payable by the Credit Parties to any officer, director, member,
manager, principal, or Material Shareholder, shall be fully subordinated in
right of payment to the prior payment in full of the Obligations hereunder;




(e)

unsecured intercompany Funded Indebtedness incurred in the Ordinary Course of
Business of the Credit Parties;




(f)

Funded Indebtedness existing on the Effective Date and set forth in the
Financial Statements, including any extensions or refinancings of the foregoing,
which do not increase the principal amount of such Funded Indebtedness as of the
date of such extension or refinancing; provided that except as set forth
on Schedule 9.1(f),  such Funded Indebtedness is subordinated to the Obligations
owed to Lender pursuant to a subordination agreement, in form and content
acceptable to Lender in its sole discretion, which shall include an indefinite
standstill on remedies and payment blockage rights during any default;




(g)

Funded Indebtedness consisting of Capital Lease obligations or secured by
Permitted Liens of the type described in clause (vii) of the definition thereof
not to exceed Fifty Thousand and No/100 United States Dollars (US$50,000.00) in
the aggregate at any time;




(h)

Contingent Liabilities arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
hereunder;




(i)

Contingent Liabilities incurred in the Ordinary Course of Business with respect
to surety and appeal bonds, performance bonds and other similar obligations; and




















(j)

Contingent Liabilities arising under indemnity agreements to title insurers to
cause such title insurers to issue to Lender title insurance policies.




9.2

Encumbrances.  The Credit Parties shall not, either directly or indirectly,
create, assume, incur or suffer or permit to exist any Lien or charge of any
kind or character upon any asset of the Credit Parties, whether owned at the
date hereof or hereafter acquired, except Permitted Liens or as otherwise
authorized by Lender in writing.




9.3

Investments.  The Credit Parties shall not, either directly or indirectly, make
or have outstanding any new investments (whether through purchase of stocks,
obligations or otherwise) in, or loans or advances to, any other Person, or
acquire all or any substantial part of the assets, business, stock or other
evidence of beneficial ownership of any other Person, except following:




(a)

The stock or other ownership interests in a Subsidiary existing as of the
Effective Date;




(b)

investments in direct obligations of the United States or any state in the
United States;




(c)

trade credit extended by the Credit Parties in the Ordinary Course of Business
of the Credit Parties;




(d)

investments in securities of Customers received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
Customers;




(e)

investments existing on the Effective Date and set forth in the Financial
Statements;




(f)

Contingent Liabilities permitted pursuant to Section 9.1; or




(g)

Capital Expenditures permitted under Section 9.5.




9.4

Transfer; Merger.  The Credit Parties shall not, either directly or indirectly,
permit a Change in Control, merge, consolidate, sell, transfer, license, lease,
encumber or otherwise dispose of all or any part of its property or business or
all or any material part of its assets, or sell or discount (with or without
recourse) any of its Notes (as defined in the UCC), Chattel Paper, Payment
Intangibles or Accounts; provided, however, that the Credit Parties may (a) sell
or lease Inventory and Equipment in the Ordinary Course of Business of the
Credit Parties, and (b) discount or write-off overdue Accounts for collection in
the Ordinary Course of Business of the Credit Parties.




9.5

Capital Expenditures.  The Credit Parties shall promptly pay, satisfy and
discharge all of the Obligations with TCA within one business day of receipt of
funds from Lender under the Initial Note.   Immediately after receipt of the
funds under the Initial Note,

















Borrower shall take all actions requested by Lender to have TCA file any and all
termination statements necessary to reflect the release of any and all liens on
the collateral by TCA.  Without Lender’s prior written consent, the Credit
Parties shall not make or incur obligations for any Capital Expenditures other
than as set forth in Exhibit A.




9.6

Issuance of Stock.  The Credit Parties shall not, either directly or indirectly,
issue or distribute any capital stock or other securities (including any
securities convertible or exercisable into capital stock or other securities) of
any Credit Party without the prior written consent of Lender and except in
accordance with Schedule 9.6.




9.7

Distributions; Restricted Payments; Change in Management.  The Credit Parties
shall not: (i) purchase or redeem any shares of its capital stock or other
securities, or declare or pay any dividends or distributions, whether in cash or
otherwise, set aside any funds for any such purpose, or make any distribution of
any kind to its shareholders, partners, or members, make any distribution of its
property or assets, or make any loans, advances or extensions of credit to, or
investments in, any Persons, including such Credit Parties’ Affiliates,
officers, directors, members, managers, principals, Material Shareholders, or
employees, without the prior written consent of Lender; (ii) make any payments
of any Funded Indebtedness other than as specifically permitted under the Use of
Proceeds Confirmation and as otherwise permitted hereunder, it being understood
that the Credit Parties shall be permitted to pay the Funded Indebtedness in
accordance with its terms as set forth in Schedule 9.7, so long as no Event of
Default exists at the time of such payment or would result therefrom; (iii)
increase the annual salary paid to any officers of the Credit Parties as of the
Effective Date, unless any such increase is part of a written employment
contract with any such officers entered into prior to the Effective Date, a copy
of which has been delivered to and approved by the Lender; or (iv) add, replace,
remove, or otherwise change any officers, managers, senior management positions
or Persons with authority to bind the Credit Parties from the officers,
managers, senior management positions, or other such Persons existing as of the
Effective Date; provided, however, that Credit Parties can make  a  replacement,
removal, or other change of such Persons in accordance with this Section 9.7(iv)
if the Credit Parties have provided notice to the Lender of such a change. Prior
to the appointment of any new Person with the authority described in this
Section 9.7(iv), the Lender shall have the right, in its sole and reasonable
discretion, to approve such new appointee.




9.8

Use of Proceeds.  The Credit Parties shall not use any portion of the proceeds
of the Loans, either directly or indirectly, for the purpose of purchasing any
securities underwritten by any Affiliate of Lender.  In addition, the Credit
Parties shall not use any portion of the proceeds of the Loans, either directly
or indirectly, for any of the following purposes: (i) to make any payment
towards any Funded Indebtedness of the Credit Parties or any Affiliates thereof,
except as specifically permitted under the Use of Proceeds Confirmation; (ii) to
pay any taxes of any nature or kind that may be due by the Credit Parties or any
Affiliates thereof; (iii) to pay any

obligations or liabilities of any nature or kind due or owing to any managers,
officers, directors, employees, members, principals, or Material Shareholders of
the Credit Parties or any Affiliates thereof.  The Credit Parties shall only use
the proceeds of the Loans (or any portion thereof) for the purposes set forth in
a “Use of Proceeds Confirmation” to be executed by Borrower on the Effective
Date, unless Borrower obtains the prior written consent of Lender to use
proceeds of

















Loans for any other purpose, which consent may be granted or withheld by Lender
in its sole and absolute discretion.

9.9

Business Activities; Change of Legal Status and Organizational Documents.  The
Credit Parties shall not: (i) engage in any line of business other than the
businesses engaged in on the date hereof and business reasonably related
thereto; (ii) change its name, its type of organization, its jurisdictions of
organization or other legal structure; or (iii) permit its articles of
incorporation (including any certificates of designation, is applicable),
bylaws, operating agreement, partnership agreement, certificate of organization
or similar governing or organizational documents to be amended or modified in
any way which could reasonably be expected to have a Material Adverse Effect.




9.10

Transactions with Affiliates.  The Credit Parties shall not enter into any
transaction with any of its Affiliates, except in the Ordinary Course of
Business of the Credit Parties and upon fair and reasonable terms that are no
less favorable to the Credit Parties than it would obtain in a comparable arm’s
length transaction with a Person not an Affiliate of the Credit Parties.




9.11

Bank Accounts.  The Credit Parties shall not maintain any bank, deposit or
credit card payment processing accounts with any financial institution, or any
other Person, for the Credit Parties or any Affiliate of the Credit Parties,
other than the accounts of the Credit Parties listed in the attached Schedule
7.28.  




10.

AFFIRMATIVE COVENANTS.




10.1

Compliance with Regulatory Requirements.  Upon demand by Lender, Borrower shall
reimburse Lender for Lender’s additional costs and/or reductions in the amount
of principal or interest received or receivable by Lender if at any time after
the date of this Agreement any law, treaty or regulation or any change in any
law, treaty or regulation or the interpretation thereof by any Governmental
Authority charged with the administration thereof or any other authority having
jurisdiction over Lender or the Loans, whether or not having the force of law,
shall impose, modify or deem applicable any reserve and/or special deposit
requirement against or in respect of assets held by or deposits in or for the
account of the Loans by Lender or impose on Lender any other condition with
respect to this Agreement or the Loans, the result of which is to either
increase the cost to Lender of making or maintaining the Loans or to reduce the
amount of principal or interest received or receivable by Lender with respect to
such Loans.  Said additional costs and/or reductions will be those which
directly result from the imposition of such requirement or condition on the
making or maintaining of such Loans.  




10.2

Corporate Existence.  The Credit Parties shall at all times preserve and
maintain its: (i) existence and good standing in the jurisdiction of its
organization; and (ii) its qualification to do business and good standing in
each jurisdiction where the nature of its business makes such

qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect), and shall at all times continue as a going concern in
the business which Borrower is presently conducting.

















10.3

Maintain Property.  The Credit Parties shall at all times maintain, preserve and
keep its plants, properties and equipment, including, but not limited to, any
Collateral, in good repair, working order and condition, normal wear and tear
excepted, and shall from time to time, as Borrower deems appropriate in its
reasonable judgment, make all needful and proper repairs, renewals,
replacements, and additions thereto so that at all times the efficiency thereof
shall be fully preserved and maintained.  The Credit Parties shall permit Lender
to examine and inspect such plant, properties and equipment, including any
Collateral, at all reasonable times upon reasonable notice during business
hours.  During the continuance of any Event of Default, Lender shall, at the
Credit Parties’ expense, have the right to make additional inspections without
providing advance notice.




10.4

Maintain Insurance.  The Credit Parties’ shall at all times insure and keep
insured with insurance companies acceptable to Lender, all insurable property
owned by the Credit Parties which is of a character usually insured by companies
similarly situated and operating like properties, against loss or damage from
environmental, fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks.  Prior to
the date of the funding of any Loans under this Agreement, Borrower shall
deliver to Lender a certificate setting forth in summary form the nature and
extent of the insurance maintained pursuant to this Section.  All such policies
of insurance must be satisfactory to Lender in relation to the amount and term
of the Obligations and type and value of the Collateral and assets of the Credit
Parties, shall identify Lender as sole/lender’s loss payee and as an additional
insured.  In the event the Credit Parties fail to provide Lender with evidence
of the insurance coverage required by this Section or at any time hereafter
shall fail to obtain or maintain any of the policies of insurance required
above, or to pay any premium in whole or in part relating thereto, then Lender,
without waiving or releasing any obligation or default by Borrower hereunder,
may at any time (but shall be under no obligation to so act), obtain and
maintain such policies of insurance and pay such premium and take any other
action with respect thereto, which Lender deems advisable.  This insurance
coverage: (i) may, but need not, protect the Credit Parties’ interest in such
property, including, but not limited to, the Collateral; and (ii) may not pay
any claim made by, or against, the Credit Parties in connection with such
property, including, but not limited to, the Collateral.  The Credit Parties may
later cancel any such insurance purchased by Lender, but only after providing
Lender with evidence that the insurance coverage required by this Section is in
force.  The costs of such insurance obtained by Lender, through and including
the effective date such insurance coverage is canceled or expires, shall be
payable on demand by the Credit Parties to Lender, together with interest at the
Default Rate on such amounts until repaid and any other charges by Lender in
connection with the placement of such insurance.  The costs of such insurance,
which may be greater than the cost of insurance which the Credit Parties may be
able to obtain on its own, together with interest thereon at the Default Rate
and any other charges by Lender in connection with the placement of such
insurance may be added to the total Obligations due and owing to the extent not
paid by the Credit Parties.




10.5

Tax Liabilities.




(a)

The Credit Parties shall at all times pay and discharge all property, income and
other taxes, assessments and governmental charges upon, and all claims
(including

















claims for labor, materials and supplies) against the Credit Parties or any of
its properties, Equipment or Inventory, before the same shall become delinquent
and before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP are being maintained.




(b)

Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes in connection with the execution of the Loan Documents.




10.6

ERISA Liabilities; Employee Plans.  The Credit Parties shall: (i) keep in full
force and effect any and all Employee Plans which are presently in existence or
may, from time to time, come into existence under ERISA, and not withdraw from
any such Employee Plans, unless such withdrawal can be effected or such Employee
Plans can be terminated without liability to the Credit Parties; (ii) make
contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Lender immediately upon receipt
by the Credit Parties of any notice concerning the imposition of any withdrawal
liability or of the institution of any Proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Lender of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the Internal Revenue Code of 1986 to the extent necessary to keep the
Employee Plan qualified, and to cause the Employee Plan to be administered and
operated in a manner that does not cause the Employee Plan to lose its qualified
status.




10.7

Financial Statements.  The Credit Parties shall at all times maintain a system
of accounting capable of producing its individual and consolidated financial
statements in compliance with GAAP (provided that monthly financial statements
shall not be required to have footnote disclosure, are subject to normal
year-end adjustments and need not be consolidated), and shall furnish to Lender
or its authorized representatives such information regarding the business
affairs, operations and financial condition of the Credit Parties as Lender may
from time to time request or require, including, but not limited to:




(a)

If the Maturity Date is extended beyond the original term, as soon as available,
and in any event, within one hundred five (105) days after the close of each
fiscal year, a copy of the annual audited consolidated financial statements of
Borrower, including balance sheet, statement of income and retained earnings,
statement of cash flows for the fiscal year then ended, in reasonable detail,
prepared and reviewed by an independent certified public accountant reasonably
acceptable to Lender, containing an unqualified opinion of such accountant;




(b)

as soon as available, and in any event, within forty-five (45) days after the
close of each fiscal quarter, a copy of the quarterly unaudited consolidated
financial statements of Borrower, including balance sheet, statement of income
and retained earnings,  statement of cash flows for the fiscal quarter then
ended, in reasonable detail, prepared and

















certified as accurate in all material respects by the President, Chief Executive
Officer or Chief Financial Officer of Borrower; and




(c)

as soon as available, and in any event, within ten (10) days following the end
of each calendar month, a consolidated cash flow report of the Borrower for the
month then ended, in reasonable detail, prepared and certified as accurate in
all material respects by the President, Chief Executive Officer or Chief
Financial Officer of Borrower.




No change with respect to such accounting principles shall be made by the Credit
Parties without giving prior notification to Lender. The Credit Parties
represent and warrant to Lender that the financial statements delivered to
Lender at or prior to the execution and delivery of this Agreement and to be
delivered at all times thereafter accurately reflect and will accurately reflect
the financial condition of the Credit Parties in all material respects. Lender
shall have the right at all times (and on reasonable notice so long as there
then does not exist any Event of Default) during business hours to inspect the
books and records of the Credit Parties and make extracts therefrom.  

Borrower agrees to advise Lender immediately, in writing, of the occurrence of
any Material Adverse Effect, or the occurrence of any event, circumstance or
other happening that could be reasonably expected to lead to or become a
Material Adverse Effect.

10.8

Additional Reporting Requirements. Borrower shall provide the following reports
and statements to Lender as follows:




(a)

Intentionally Left Blank.




(b)

On the first (1st) day of every calendar month after the Effective Date, the
Borrower shall provide to Lender a report comparing the use of the proceeds of
the Loans set forth in the Use of Proceeds Confirmation, with the actual use of
such proceeds.  Any variance in the actual use of such proceeds from the amounts
set forth in the approved Use of Proceeds Confirmation will require the Borrower
to submit to Lender written explanations as to the nature and circumstances for
the variance.




(c)

Borrower shall submit to Lender true and correct copies of all bank statements
(and statements from any other depository accounts, brokerage accounts, or
accounts with any Payment Processing Companies) received by the Credit Parties
within five (5) days after the Credit Parties’ receipt thereof from its bank.




(d)

Promptly upon receipt thereof, Borrower shall provide to Lender copies of
interim and supplemental reports, if any, submitted to Borrower by independent
accountants in connection with any interim audit or review of the books of the
Credit Parties.




10.9

Aged Accounts/Payables Schedules.  Upon request of Lender, Borrower shall
promptly deliver to Lender an aged schedule of the Accounts of the Credit
Parties, listing the name and amount due from each customer and showing the
aggregate amounts due from: (i) 0-30 days; (ii) 31-60 days; (iii) 61-90 days;
(iv) 91-120 days; and (v) more than 120 days, and

















certified as accurate by the Chief Financial Officer or the President of
Borrower.  Upon request by Lender, Borrower shall promptly deliver to Lender an
aged schedule of the accounts payable of the Credit Parties, listing the name
and amount due to each creditor and showing the aggregate amounts due from: (v)
0-30 days; (w) 31-60 days; (x) 61-90 days;  (y) 91-120 days; and (z) more than
120 days, and certified as accurate by the Chief Financial Officer or the
President of Borrower.  




10.10

Intentionally Left Blank.




10.11

Covenant Compliance. Borrower shall, within thirty (30) days after the end of
each calendar month, deliver to Lender a Compliance Certificate showing
compliance by Borrower with the covenants therein, and certified as accurate by
the President or Chief Executive Officer of the Borrower.




10.12

Intentionally Left Blank.




10.13

Notice and Other Reports. Borrower shall provide prompt written notice to Lender
if at any time the Credit Parties fail to comply with any of the covenants
in Section 11 herein.  In addition, Borrower shall, within such period of time
as Lender may reasonably specify, deliver to Lender such other schedules and
reports as Lender may reasonably require.




10.14

Collateral Records. The Credit Parties shall keep full and accurate books and
records relating to the Collateral and shall mark such books and records to
indicate Lender’s Lien in the Collateral including placing a legend, in form and
content reasonably acceptable to Lender, on all Chattel Paper created by the
Credit Parties indicating that Lender has a Lien in such Chattel Paper.




10.15

Notice of Proceedings.  Borrower shall, promptly, but not more than five (5)
days after knowledge thereof shall have come to the attention of any officer of
the Credit Parties, give written notice to Lender of all threatened or pending
actions, suits, and Proceedings before any Governmental Agency or other
administrative agency, or before or involving any other Person, which may have a
Material Adverse Effect.




10.16

Notice of Default.  Borrower shall, promptly, but not more than five (5) days
after the acquiring knowledge thereof, give notice to Lender in writing of the
occurrence of an Event of Default or of any event which, with the lapse of time,
the giving of notice or both, would constitute an Event of Default hereunder.




10.17

Environmental Matters.  If any release or threatened release or other disposal
of Hazardous Substances shall occur or shall have occurred on any real property
or any other assets of the Credit Parties or any Subsidiary or Affiliate of the
Credit Parties, the Credit Parties shall cause the prompt containment and/or
removal of such Hazardous Substances and the remediation and/or operation of
such real property or other assets as necessary to comply with all Environmental
Laws and to preserve the value of such real property or other assets.  Without
limiting the generality of the foregoing, the Credit Parties shall comply with
any Federal or state judicial or administrative order requiring the performance
at any real property of the Credit

















Parties of activities in response to the release or threatened release of a
Hazardous Substance.  To the extent that the transportation of Hazardous
Substances is permitted by this Agreement, Borrower shall dispose of such
Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating in compliance with Environmental Laws.




10.18

Subsidiaries.  Any Subsidiary which is formed or acquired or otherwise becomes a
Subsidiary of the Credit Parties following the date hereof, within five (5)
Business Days of such event, shall become an additional Credit Party hereto, and
the Borrower shall take any and all actions necessary or required by Lender to
cause said Subsidiary to execute a counterpart to this Agreement and any and all
other documents which the Lender shall require.




10.19

Reporting Status; Listing.  The Borrower shall, within sixty (60) days from the
Effective Date (the “Reporting Date”), have filed all reports with the SEC, and
provided evidence thereof of such filings to Lender, including Form 10-Q, Form
10-K, and any other report required of the Borrower in order to make the
Borrower current in its filings and compliant with all SEC reporting
requirements.  In that regard, the Borrower shall file all required
applications, reports, statements and all other documents, and pay all required
fees and costs, necessary or required in order for the Borrower to accomplish
the foregoing requirements. So long as this Agreement remains in effect, and for
so long as Lender owns, legally or beneficially, any of the shares of Common
Stock, the Borrower shall: (i) file in a timely manner all reports required to
be filed with the Principal Trading Market, and, to provide a copy thereof to
the Lender promptly after such filing; (ii) if required by the rules and
regulations of the Principal Trading Market, promptly secure the listing of the
shares of the Borrower’s Common Stock issuable to Lender under any Loan
Documents upon the Principal Trading Market (subject to official notice of
issuance) and, take all reasonable action under its control to maintain the
continued listing, quotation and trading of its Common Stock on the Principal
Trading Market, and the Borrower shall comply in all respects with the
Borrower’s reporting, filing and other obligations under the bylaws or rules of
the Principal Trading Market and governmental authorities, as applicable. The
Borrower shall promptly provide to Lender copies of any notices it receives from
the SEC or any Principal Trading Market, to the extent any such notices could in
any way have or be reasonably expected to have a Material Adverse Effect.




10.20

Rule 144.  With a view to making available to Lender the benefits of Rule 144
under the Securities Act (“Rule 144”), or any similar rule or regulation of the
SEC that may at any time permit Lender to sell shares of Common Stock issuable
to Lender under any Loan Documents to the public without registration, the
Borrower represents and warrants that: (i) Borrower is not an issuer defined as
a “Shell Company” (as hereinafter defined); and (ii) if Borrower has, at any
time, been an issuer defined as a “Shell Company,” Borrower has not been an
issuer defined as a Shell Company for at least twelve (12) months prior to the
Effective Date.  For the purposes hereof, the term “Shell Company” shall mean an
issuer that meets the description defined under Rule 144.  In addition, so long
as Lender owns, legally or beneficially, any securities of Borrower, Borrower
shall, at its sole expense:




(a)

Make, keep and ensure that adequate current public information with respect to
Borrower, as required in accordance with Rule 144, is publicly available;




















(b)

furnish to the Lender, promptly upon reasonable request: (A) a written statement
by Borrower that it has complied with the reporting requirements of Rule 144;
and (b) such other information as may be reasonably requested by Lender to
permit the Lender to sell any of the shares of Common Stock acquired hereunder
or under the Promissory Note pursuant to Rule 144 without limitation or
restriction; and




(c)

promptly at the request of Lender, give Borrower’s Transfer Agent instructions
to the effect that, upon the Transfer Agent’s receipt from Lender of a
certificate (a “Rule 144 Certificate”) certifying that Lender’s holding period
(as determined in accordance with the provisions of Rule 144) for any portion of
shares of Common Stock issuable upon conversion of the Promissory Note which
Lender proposes to sell (or any portion of such shares which Lender is not
presently selling, but for which Lender desires to remove any restrictive
legends applicable thereto) (the “Securities Being Sold”) is not less than the
required holding period pursuant to Rule 144, and receipt by the Transfer Agent
of the “Rule 144 Opinion” (as hereinafter defined) from Borrower or its counsel
(or from Lender and its counsel as permitted below), the Transfer Agent is to
effect the transfer (or issuance of a new certificate without restrictive
legends, if applicable) of the Securities Being Sold and issue to Lender or
transferee(s) thereof one or more stock certificates representing the
transferred (or re-issued) Securities Being Sold without any restrictive legend
and without recording any restrictions on the transferability of such shares on
the Transfer Agent’s books and records.  In this regard, upon Lender’s request,
Borrower shall have an affirmative obligation to cause its counsel to promptly
issue to the Transfer Agent a legal opinion providing that, based on the Rule
144 Certificate, the Securities Being Sold may be sold pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement, or re-issued without any restrictive legends pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement (the “Rule 144 Opinion”). If the Transfer Agent requires any
additional documentation in connection with any proposed transfer (or
re-issuance) by Lender of any Securities Being Sold, Borrower shall promptly
deliver or cause to be delivered to the Transfer Agent or to any other Person,
all such additional documentation as may be necessary to effectuate the transfer
(or re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Lender or any transferee thereof, all at Borrower’s
expense.  Any and all fees, charges or expenses, including, without limitation,
attorneys’ fees and costs, incurred by Lender in connection with issuance of any
such shares, or the removal of any restrictive legends thereon, or the transfer
of any such shares to any assignee of Lender, shall be paid by Borrower, and if
not paid by Borrower, the Lender may, but shall not be required to, pay any such
fees, charges or expenses, and the amount thereof, together with interest
thereon at the highest non-usurious rate permitted by law, from the date of
outlay, until paid in full, shall be due and payable by Borrower to Lender
immediately upon demand therefor, and all such amounts advanced by the Lender
shall be additional Obligations due under this Agreement and the Promissory Note
and secured under the Loan Documents.  In the event that the Borrower and/or its
counsel refuses or fails for any reason to render the Rule 144 Opinion or any
other documents, certificates or instructions required to effectuate the
transfer (or re-issuance) of the Securities Being Sold and the issuance of an
unlegended certificate to any such Lender or any transferee thereof, then: (A)
to the extent the Securities Being Sold could be lawfully transferred (or
re-issued) without restrictions under applicable laws, Borrower’s failure to
promptly provide the Rule 144 Opinion or any other documents, certificates or
instructions required to effectuate the transfer (or re-issuance) of the

















Securities Being Sold and the issuance of an unlegended certificate to any such
Lender or any transferee thereof shall be an immediate Event of Default under
this Agreement and all other Loan Documents; and (B) the Borrower hereby agrees
and acknowledges that Lender is hereby irrevocably and expressly authorized to
have counsel to Lender render any and all opinions and other certificates or
instruments which may be required for purposes of effectuating the transfer (or
re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Lender or any transferee thereof, and the Borrower
hereby irrevocably authorizes and directs the Transfer Agent to, without any
further confirmation or instructions from the Borrower, transfer or re-issue any
such Securities Being Sold as instructed by Lender and its counsel.

10.21

Reservation of Shares.  Borrower shall take all action reasonably necessary to
at all times have authorized, and reserved for the purpose of issuance, such
number of shares of Common Stock as shall be necessary to effect the full
conversion of the Promissory Note in accordance with its terms (the “Share
Reserve”).  If at any time the Share Reserve is insufficient to effect the full
conversion of the Promissory Note then outstanding, Borrower shall increase the
Share Reserve accordingly.  If Borrower does not have sufficient authorized and
unissued shares of Common Stock available to increase the Share Reserve,
Borrower shall call and hold a special meeting of the shareholders within
forty-five (45) days of such occurrence, or take action by the written consent
of the holders of a majority of the outstanding shares of Common Stock, if
possible, for the sole purpose of increasing the number of shares authorized.
Borrower’s management shall recommend to the shareholders to vote in favor of
increasing the number of shares of Common Stock authorized.




11.

FINANCIAL COVENANTS.




11.1

Revenue Covenant.  For each calendar quarter while this Agreement remains in
effect, the Credit Parties shall have sales revenues for such calendar quarter
that are not less than seventy-five percent (75%) of the sales revenues shown
for the corresponding calendar quarter on the most recent of the Financial
Statements (i.e. comparing third quarter results to the prior years’ third
quarter results).




11.2

Loan to Value Ratio.  The aggregate outstanding principal balance of all Loans
hereunder shall never exceed the lesser of: (i) eighty percent (80%) of the then
existing Eligible Accounts; or (ii) eighty percent (80%) of the value of all
Collateral, as determined by Lender in its sole and absolute discretion (the
“Loan Availability”).  In the event at any time the aggregate outstanding
principal balance of all Loans hereunder exceeds the Loan Availability (an
“Over-advance”), Borrower shall be obligated to eliminate such Over-advance as
follows: (A) if the Over-advance exists as of the Effective Date, then: (I)
Lender shall determine the amount of the Over-advance, as well as the estimated
amount of a payment (“Estimated Over-advance Payment”) to be made by Borrower at
such payment intervals as Lender may determine, to be applied against the
principal balance of the outstanding Loans, such that the Over-advance would be
eliminated over a one hundred twenty (120) day period from the Effective Date
(Lender shall have the right to modify the amount of the Estimated Over-advance
Payment from time to time upon notice to Borrower as necessary to cause the
elimination of the Over-advance over the one hundred twenty (120) day period
contemplated hereby); and (II) Lender shall notify Borrower of the amount of the
Estimated Over-advance Payment, and on each payment interval selected by Lender,
Borrower shall make the Estimated Over-Advance Payment to Lender; or (B) if an

















Over-advance should occur after the Effective Date and during the term of this
Agreement, then: (I) Lender shall determine, in its sole discretion, whether:
(1) the Over-advance needs to be paid immediately; or (2) the Over-advance can
be cured during a period of time as determined by Lender, in its sole
discretion, and if so, what other conditions Lender may impose in connection
with such cure period.  If Lender elects option (1), then Borrower shall, upon
notice or demand from Lender, immediately make such repayments of the Loans or
take such other actions as shall be necessary to immediately eliminate such
Over-advance in full.  If Lender elects option (2) above, then Lender shall
determine the amount of the Over-advance, the cure period available to Borrower
in which to eliminate the Over-advance, and any other conditions to be satisfied
by Borrower in connection with the cure period selected by Lender for
elimination of the Over-advance, as well as the Estimated Over-advance Payment
to be made by Borrower at such payment intervals as Lender may determine, to be
applied against the principal balance of the outstanding Loans, such that the
Over-advance would be eliminated over whatever cure period shall have been
elected by Lender, in its sole discretion (Lender shall have the right to modify
the amount of the Estimated Over-advance Payment from time to time upon notice
to Borrower as necessary to cause the elimination of the Over-advance over the
cure period selected by Lender); and (II) Lender shall notify Borrower of the
amount of the Estimated Over-advance Payment, the cure period selected by Lender
during which the Over-advance must be eliminated, and any other conditions
applicable thereto, and on each payment interval selected by Lender, Borrower
shall make the Estimated Over-Advance Payment to Lender, such that the
Over-advance is eliminated in full in the period of time selected by Lender
therefor.  Credit Parties shall also satisfy whatever other conditions may be
imposed by Lender as conditions to allowing Credit Parties a cure period to
eliminate the Over-advance.




12.

EVENTS OF DEFAULT.




Credit Parties, without notice or demand of any kind (except as specifically
provided in this Agreement), shall be in default under this Agreement upon the
occurrence of any of the following events (each an “Event of Default”):

12.1

Nonpayment of Obligations.  Any amount due and owing on the Promissory Note or
any of the Obligations, whether by its terms or as otherwise provided herein, is
not paid on the date such amount is due.




12.2

Misrepresentation.  Any written warranty, representation, certificate or
statement of the Credit Parties in this Agreement, the Loan Documents or any
other agreement with Lender shall be false or misleading in any material respect
when made or deemed made.




12.3

Nonperformance.  Any failure to perform or default in the performance of any
covenant, condition or agreement contained in this Agreement (not otherwise
addressed in this Article 12), which failure to perform or default in
performance continues for a period of ten (10) days after any Credit Party
receives notice from Lender of such failure to perform or default in performance
(provided that if the failure to perform or default in performance is not
capable of being cured, in Lender’s reasonable discretion, then the cure period
set forth herein shall not be applicable and the failure or default shall be an
immediate Event of Default hereunder).




















12.4

Default under Loan Documents.  Any failure to perform or default in the
performance by any Credit Party that continues after applicable grace and cure
periods under any covenant, condition or agreement contained in any of the other
Loan Documents or any other agreement with Lender, all of which covenants,
conditions and agreements are hereby incorporated in this Agreement by express
reference.




12.5

Default under Other Obligations.  Any default by Borrower in the payment of
principal, interest or any other sum for any other obligation beyond any period
of grace provided with respect thereto or in the performance of any, other term,
condition or covenant contained in any agreement (including any capital or
operating lease or any agreement in connection with the deferred purchase price
of property), the effect of which default is to cause or permit the holder of
such obligation (or the other party to such other agreement) to cause such
obligation or agreement to become due prior to its stated maturity, to terminate
such other agreement, or to otherwise modify or adversely affect such obligation
or agreement in a manner that could have a Material Adverse Effect on any Credit
Party.




12.6

Assignment for Creditors.  Any Credit Party makes an assignment for the benefit
of creditors, fails to pay, or admits in writing its inability to pay its debts
as they mature; or if a trustee of any substantial part of the assets of the
Credit Parties is applied for or appointed, and in the case of such trustee
being appointed in a Proceeding brought against any of the Credit Parties, the
Credit Parties, by any action or failure to act indicates its approval of,
consent to, or acquiescence in such appointment and such appointment is not
vacated, stayed on appeal or otherwise shall not have ceased to continue in
effect within sixty (60) days after the date of such appointment.




12.7

Bankruptcy.  Any Proceeding involving any of the Credit Parties, is commenced by
or against any of the Credit Parties under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law or
statute of the federal government or any state government, and in the case of
any such Proceeding being instituted against any of the Credit Parties: (i) the
Credit Parties, by any action or failure to act, indicates its approval of,
consent to or acquiescence therein; or (ii) an order shall be entered approving
the petition in such Proceedings and such order is not vacated, stayed on appeal
or otherwise shall not have ceased to continue in effect within sixty (60) days
after the entry thereof.




12.8

Judgments.  The entry of any judgment, decree, levy, attachment, garnishment or
other process, or the filing of any Lien against the property of any of the
Credit Parties, unless such judgment or other process shall have been, within
sixty (60) days from the entry thereof: (i) bonded over to the satisfaction of
Lender and appealed; (ii) vacated; or (iii) discharged.




12.9

Material Adverse Effect.  A Material Adverse Effect shall occur.




12.10

Change in Control.  Except as permitted under this Agreement, any Change in
Control shall occur or any agreement with respect to a Change of Control shall
be entered into by the Credit Parties.  




















12.11

Collateral Impairment.  The entry of any judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against, any of the
Collateral or any collateral under a separate security agreement securing any of
the Obligations, and such judgment or other process shall not have been, within
thirty (30) days from the entry thereof: (i) bonded over to the satisfaction of
Lender and appealed; (ii) vacated; or (iii) discharged, or the loss, theft,
destruction, seizure or forfeiture, or the occurrence of any material
deterioration or impairment of any of the Collateral or any of the Collateral
under any security agreement securing any of the Obligations, or any material
decline or depreciation in the value or market price thereof (whether actual or
reasonably anticipated), which causes the Collateral, in the sole opinion of
Lender acting in good faith, to become unsatisfactory as to value or character,
or which causes Lender to reasonably believe that it is insecure and that the
likelihood for repayment of the Obligations is or will soon be impaired, time
being of the essence.  The cause of such deterioration, impairment, decline or
depreciation shall include, but is not limited to, the failure by the Credit
Parties to do any act deemed reasonably necessary by Lender to preserve and
maintain the value and collectability of the Collateral.




12.12

Adverse Change in Financial Condition.  The determination in good faith by
Lender that a material adverse change has occurred in the financial condition or
operations of the any of the Credit Parties, or the Collateral, which change
could have a Material Adverse Effect, or otherwise adversely affect the prospect
for Lender to fully and punctually realize the full benefits conferred on Lender
by this Agreement, or the prospect of repayment of all Obligations.




12.13

Adverse Change in Value of Collateral.  The determination in good faith by
Lender that the security for the Obligations is or has become inadequate.




12.14

Prospect of Payment or Performance.  The determination in good faith by Lender
that the prospect for payment or performance of any of the Obligations is
impaired for any reason.




13.

REMEDIES.




(a)

Upon the occurrence and during the continuance of an Event of Default, Lender
shall have all rights, powers and remedies set forth in the Loan Documents, in
any written agreement or instrument (other than this Agreement or the Loan
Documents) relating to any of the Obligations or any security therefor, or as
otherwise provided at law or in equity.  Without limiting the generality of the
foregoing, Lender may, at its option, upon the occurrence and during the
continuance of an Event of Default, declare its commitments to Borrower to be
terminated and all Obligations to be immediately due and
payable; provided, however, that upon the occurrence of an Event of Default
under either Section 12.6, “Assignment for Creditors”, or Section 12.7,
“Bankruptcy”, all commitments of Lender to Borrower shall immediately terminate
and all Obligations shall be automatically due and payable, all without demand,
notice or further action of any kind required on the part of Lender.  The Credit
Parties hereby waive any and all presentment, demand, notice of dishonor,
protest, and all other notices and demands in connection with the enforcement of
Lender’s rights under the Loan Documents, and hereby consents to, and waives
notice of release, with or without consideration,

















of the Credit Parties or of any Collateral, notwithstanding anything contained
herein or in the Loan Documents to the contrary.




(b)

No Event of Default shall be waived by Lender, except and unless such waiver is
in writing and signed by Lender.  No failure or delay on the part of Lender in
exercising any right, power or remedy hereunder shall operate as a waiver of the
exercise of the same or any other right at any other time; nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder.  There shall be no obligation on the part of Lender to exercise any
remedy available to Lender in any order. The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity.  The
Credit Parties agree that in the event that Borrower fails to perform, observe
or discharge any of its Obligations or liabilities under this Agreement, the
Promissory Note, and other Loan Documents, or any other agreements with Lender,
no remedy of law will provide adequate relief to Lender, and further agrees that
Lender shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.




14.

MISCELLANEOUS.




14.1

Obligations Absolute.  None of the following shall affect the Obligations of the
Credit Parties to Lender under this Agreement or Lender’s rights with respect to
the Collateral:




(a)

acceptance or retention by Lender of other property or any interest in property
as security for the Obligations;




(b)

release by Lender of all or any part of the Collateral or of any party liable
with respect to the Obligations (other than Borrower);




(c)

release, extension, renewal, modification or substitution by Lender of the
Promissory Note, or any note evidencing any of the Obligations; or




(d)

failure of Lender to resort to any other security or to pursue the Credit
Parties or any other obligor liable for any of the Obligations before resorting
to remedies against the Collateral.




14.2

Entire Agreement.  This Agreement and the other Loan Documents: (i) are valid,
binding and enforceable against the Credit Parties and Lender in accordance with
its provisions, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws enacted for
the relief of debtors generally and other similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles which may affect the
availability of specific performance and other equitable remedies, and no
conditions exist as to their legal effectiveness; (ii) constitute the entire
agreement between the parties; and (iii) are the final expression of the
intentions of the Credit Parties and Lender.  No promises, either expressed or
implied, exist between the Credit Parties and Lender, unless contained herein or
in the Loan Documents.  This Agreement and the Loan Documents

















supersede all negotiations, representations, warranties, commitments, offers,
contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution hereof.




14.3

Amendments; Waivers.  No amendment, modification, termination, discharge or
waiver of any provision of this Agreement or of the Loan Documents, or consent
to any departure by the Credit Parties therefrom, shall in any event be
effective unless the same shall be in writing and signed by Lender (and in the
case of an amendment or modification by the Credit Parties) and then such waiver
or consent shall be effective only for the specific purpose for which given.




14.4

WAIVER OF DEFENSES. THE CREDIT PARTIES WAIVE EVERY PRESENT AND FUTURE DEFENSE,
CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE CREDIT PARTIES MAY HAVE AS OF
THE DATE HEREOF TO ANY ACTION BY LENDER IN ENFORCING THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  THE CREDIT PARTIES WAIVE ANY IMPLIED COVENANT OF GOOD
FAITH AND RATIFIES AND CONFIRMS WHATEVER LENDER MAY DO PURSUANT TO THE TERMS OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF THE DATE OF THIS AGREEMENT.
 THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO BORROWER.




14.5

WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, LENDER
AND CREDIT PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE, IRREVOCABLY, THE
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE PROMISSORY NOTE,
ANY LOAN DOCUMENT OR ANY OF THE OBLIGATIONS, THE COLLATERAL, OR ANY OTHER
AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS
AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH LENDER AND
CREDIT PARTIES ARE ADVERSE PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR
LENDER GRANTING ANY FINANCIAL ACCOMMODATION TO BORROWER.




14.6

MANDATORY FORUM SELECTION.  TO INDUCE LENDER TO MAKE THE LOANS, CREDIT PARTIES
IRREVOCABLY AGREE THAT ANY DISPUTE ARISING UNDER, RELATING TO, OR IN CONNECTION
WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER WHICH IS
THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT ANY OTHER LOAN DOCUMENT, OR THE
COLLATERAL (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR TORT)
SHALL, EXCEPT AS HEREINAFTER PROVIDED, BE SUBJECT TO THE EXCLUSIVE JURISDICTION
AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN LOS ANGELES, CALIFORNIA;
PROVIDED, HOWEVER, LENDER MAY, AT LENDER’S SOLE OPTION, ELECT TO BRING ANY
ACTION IN ANY OTHER JURISDICTION.  THIS PROVISION IS INTENDED TO BE A
“MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT
WITH CALIFORNIA LAW. BORROWER HEREBY CONSENTS TO THE EXCLUSIVE

















JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID
COUNTY (OR TO ANY OTHER JURISDICTION OR VENUE, IF LENDER SO ELECTS), AND WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS. CREDIT PARTIES HEREBY WAIVE
PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO
BORROWER, AS SET FORTH HEREIN OR IN THE MANNER PROVIDED BY APPLICABLE STATUTE,
LAW, RULE OF COURT OR OTHERWISE.




14.7

Usury Savings Clause. Notwithstanding any provision in this Agreement or the
other Loan Documents, the total liability for payments of interest and payments
in the nature of interest, including, without limitation, all charges, fees,
exactions, or other sums which may at any time be deemed to be interest, shall
not exceed the limit imposed by the usury laws of the jurisdiction governing
this Agreement or any other applicable law.  In the event the total liability

of payments of interest and payments in the nature of interest, including,
without limitation, all charges, fees, exactions or other sums which may at any
time be deemed to be interest, shall, for any reason whatsoever, result in an
effective rate of interest, which for any month or other interest payment period
exceeds the limit imposed by the usury laws of the jurisdiction governing this
Agreement, all sums in excess of those lawfully collectible as interest for the
period in question shall, without further agreement or notice by, between, or to
any party hereto, be applied to the reduction of the outstanding principal
balance of this Agreement immediately upon receipt of such sums by the Lender,
with the same force and effect as though the Borrower had specifically
designated such excess sums to be so applied to the reduction of such
outstanding principal balance and the Lender hereof had agreed to accept such
sums as a penalty-free payment of principal; provided, however, that the Lender
may, at any time and from time to time, elect, by notice in writing to the
Borrower, to waive, reduce, or limit the collection of any sums in excess of
those lawfully collectible as interest rather than accept such sums as a
prepayment of the outstanding principal balance.  It is the intention of the
parties that the Borrower do not intend or expect to pay nor does the Lender
intend or expect to charge or collect any interest under this Agreement greater
than the highest non-usurious rate of interest which may be charged under
applicable law.

14.8

Assignability. Lender may at any time assign Lender’s rights in this Agreement,
the Promissory Note, any Loan Documents, the Obligations, or any part thereof,
and transfer Lender’s rights in any or all of the Collateral, all without the
Credit Parties’ consent or approval, and Lender thereafter shall be relieved
from all liability with respect to such instrument or Collateral so transferred.
 In addition, Lender may at any time sell one or more participations in the
Loans, all without the Credit Parties’ consent or approval. The Credit Parties
may not sell or assign this Agreement, any Loan Document or any other agreement
with Lender, or any portion thereof, either voluntarily or by operation of law,
nor delegate any of its duties of obligations hereunder or thereunder, without
the prior written consent of Lender, which consent may be withheld in Lender’s
sole and absolute discretion.  This Agreement shall be binding upon Lender and
the Credit Parties and their respective legal representatives, successors and
permitted assigns.  All references herein to a Credit Party shall be deemed to
include any successors, whether immediate or remote.  In the case of a joint
venture or partnership, the term “Borrower” or “Credit Party” shall be deemed to
include all joint venturers or partners thereof, who shall be jointly and
severally liable hereunder.




















14.9

Confidentiality. Each of the parties shall keep confidential any information
obtained from the other parties (except as may be required under the Services
Agreement and except for information publicly available or in such parties’
domain prior to disclosure of such information from the disclosing parties, and
except as required by applicable laws).




14.10

Publicity.  Lender shall have the right to approve, before issuance, any press
release or any other public statement with respect to the transactions
contemplated hereby made by the Credit Parties; provided, however, that the
Credit Parties shall be entitled, without the prior approval of Lender, to issue
any press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations.
 Notwithstanding the foregoing, the Credit Parties shall use its best efforts to
consult Lender in connection with any such press release or other public
disclosure prior to its release and Lender shall be provided with a copy thereof
upon release thereof.  Lender shall have the right to make any press release
with respect to the transactions contemplated hereby with the prior written
consent of the Borrower, which approval shall not be unreasonably withheld or
delayed.  In addition, subject to the requirements of this Section 14.10, with
respect to any press release to be made by Lender, Borrower hereby authorizes
and grants blanket permission to Lender to include the Borrower’s stock symbol,
if any, in any press releases.  Borrower shall, subject to the requirements of
this Section 14.10, promptly upon request, execute any additional documents of
authority or permission as may be requested by Lender in connection with any
such press releases.




14.11

Binding Effect.  This Agreement shall become effective upon execution by the
Credit Parties and Lender.




14.12

Governing Law.  This Agreement, the Loan Documents and the Promissory Note shall
be delivered and accepted in, and shall be deemed to be contracts made under and
governed by, the internal laws of the State of California, and for all purposes
shall be construed in accordance with the laws of the State of California,
without giving effect to the choice of law provisions of such State.  The
governing law provisions of this Section 14.12 are a material inducement for
Lender to enter into this Agreement, and the Borrower hereby agrees,
acknowledges and understands that the Lender would not have entered into this
Agreement, nor made or provided the Loans, without the full agreement and
consent of the Credit Parties, with full knowledge and understanding, this
Agreement, and each of the Loan Documents, shall be governed by the internal
laws of the State of California, and for all purposes shall be construed in
accordance with the laws of the State of California, without giving effect to
the choice of law provisions.  In this regard, each of the Credit Parties hereby
acknowledges that it has reviewed this Agreement and all Loan Documents, and
specifically, this Section 14.12, with competent counsel selected by the Credit
Parties, and in that regard, each of the Credit Parties fully understands the
choice of law provisions set forth in this Section.  In addition, each of the
Credit Parties agrees, and acknowledges that it has had an opportunity to
negotiate the terms and provisions of this Agreement and the other Loan
Documents with and through its counsel, and that the Credit Parties have
sufficient leverage and economic bargaining power, and have used such leverage
and economic bargaining power, to fairly and fully negotiate this Agreement and
the other Loan Documents in a manner that is acceptable to the Credit Parties.
Moreover,

















because of the material nature of this choice of law provision in inducing
Lender to enter into this Agreement and to make the Loans to the Credit Parties,
each of the Credit Parties hereby fully and absolutely waives any and all rights
to make any claims, counterclaims, defenses, to raise or make any arguments
(including any claims, counterclaims, defenses, or arguments based on grounds of
public policy, unconscionability, or implied covenants of fair dealing and good
faith), or to otherwise undertake any litigation strategy or maneuver of any
nature or kind that would result in, or which otherwise seeks to, invalidate
this choice of law provision, or that would otherwise result in or require the
application of the laws of any other State other than the State of California in
the interpretation or governance of this Agreement or any other Loan Documents
(except for the Mandatory Forum Selection clause in Section 14.6 hereof).  Each
of the Credit Parties has carefully considered this Section 14.12 and has
carefully reviewed its application and effect with competent counsel, and in
that regard, fully understands and agrees that Lender would not have entered
into this Agreement, nor made the Loans, without the express agreement and
acknowledgement of each of the Credit Parties to this choice of law provision,
and the express waivers set forth herein.




14.13

Enforceability.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.




14.14

Survival of Borrower’s Representations.  All covenants, agreements,
representations and warranties made by the Credit Parties herein shall,
notwithstanding any investigation by Lender, be deemed material and relied upon
by Lender and shall survive the making and execution of this Agreement and the
Loan Documents and the issuance of the Promissory Note, and shall be deemed to
be continuing representations and warranties until such time as the Credit
Parties have fulfilled all of its Obligations to Lender, and Lender has been
indefeasibly paid in full. Lender, in extending financial accommodations to
Borrower, is expressly acting and relying on the aforesaid representations and
warranties.




14.15

Extensions of Lender’s Commitment and the Promissory Note.  This Agreement shall
secure and govern the terms of any extensions or renewals of Lender’s commitment
hereunder and the Promissory Note pursuant to the execution of any modification,
extension or renewal note executed by Borrower, consented and agreed to by the
Guarantors, if any, and accepted by Lender in its sole and absolute discretion
in substitution for the Promissory Note.




14.16

Time of Essence.  Time is of the essence in making payments of all amounts due
Lender under this Agreement and in the performance and observance by the Credit
Parties of each covenant, agreement, provision and term of this Agreement.




14.17

Execution.  This Agreement may be executed in one or more counterparts, all of
which taken together shall be deemed and considered one and the same Agreement.
 In the event that any signature of this Agreement or any other Loan Documents
is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
file or other similar format file, such

















signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf” signature page was an original thereof.
 Notwithstanding the foregoing, Lender shall not be obligated to accept any
document or instrument signed by facsimile transmission or by e-mail delivery of
a “.pdf” format file or other similar format file as an original, and may in any
instance require that an original document be submitted to Lender in lieu of, or
in addition to, any such document executed by facsimile transmission or by
e-mail delivery of a “.pdf” format file or other similar format file.




14.18

Notices.  Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
in each case properly addressed to the party to receive the same in accordance
with the information below, and will be deemed to have been delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) Business Days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
overnight delivery, then one (1) Business Day after deposit of same in a
regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a Business Day.  Any notice hand delivered after 5:00
p.m., EST, shall be deemed delivered on the following Business Day.
 Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation) that the notice has been received by the other party.  The
addresses and facsimile numbers for such communications shall be as set forth
below, unless such address or information is changed by a notice conforming to
the requirements hereof.  No notice to or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances:

 

 

 




If to any Credit Party:




Vapor Hub International Inc.

 

1871 Tapo Street

Simi Valley, CA 93063

 

Attention:

Kyle Winther, CEO

 

E-Mail:

Kyle@vapor-hub.com

 

 

 

 

 

 

 

 

With a copy to:

Stubbs Alderton & Markiles, LLP

 

15260 Ventura Boulevard, 20th Floor

 

Sherman Oaks, CA 91403

Attention: Jonathan Friedman, Esq.

 

E-Mail:   jfriedman@stubbsalderton.com

 

 

If to the Lender:

PLY Technology

 

122A East Foothill Blvd. #145

Arcadia, CA 91006

 

 

 

Attention:

Tom Li

 

E-Mail:

tom@plycig.com

 

 

 

 

With a copy to:

Squire Patton Boggs (US) LLP, 31st Floor

 

Los Angeles, CA 90071

 

Attention:

James Hsu, Esquire

 

E-Mail:

James.hsu@squirepb.com




14.19

Indemnification.  As a material inducement for Lender to enter into this
Agreement, the Credit Parties agree to defend, protect, indemnify and hold
harmless Lender, and its parent companies, Subsidiaries, Affiliates, divisions,
and their respective attorneys, officers, directors, agents, shareholders,
members, partners, employees, and representatives, and the predecessors,
successors, assigns, personal representatives, heirs and executors of each of
them (including those retained in connection with the transactions contemplated
by this Agreement) (each, a “Lender Indemnitee” and collectively, the “Lender
Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, Proceedings, suits, claims, costs,
expenses and distributions of any kind or nature (including the disbursements
and the reasonable fees of counsel and paralegals for each Lender Indemnitee
thereto throughout all trial and appellate levels, bankruptcy Proceedings,
mediations, arbitrations, administrative hearings and at all other levels and
tribunals), which may be imposed on, incurred by, or asserted against, any
Lender Indemnitee (whether direct, indirect or consequential and whether based
on any federal, state or local laws or regulations, including securities,
Environmental Laws and commercial laws and regulations, under common law or in
equity, or based on contract, tort, or otherwise) in any manner relating to or
arising out of this Agreement or any of the Loan Documents, or any act, event or
transaction related or attendant thereto, the preparation, execution and
delivery of this Agreement and the Loan Documents, including the making or
issuance and management of the Loans, the use or intended use of the proceeds of
the Loans, the enforcement of Lender’s rights and remedies under this Agreement,
the Loan Documents, the Promissory Note, any other instruments and documents
delivered hereunder, or under any other agreement between Borrower and Lender.
 To the extent that the undertaking to indemnify set forth in the preceding
sentence may be unenforceable because it violates any law or public policy, the
Credit Parties shall satisfy such undertaking to the maximum extent permitted by
applicable law.  Any liability, obligation, loss, damage, penalty, cost or
expense covered by this indemnity shall be paid to each Lender Indemnitee on
demand, and, failing prompt payment, shall, together with interest thereon at
the Default Rate from the date incurred by each Lender Indemnitee until paid by
Borrower, be added to the Obligations of Borrower and be secured by the
Collateral.  The provisions of this Section shall survive the satisfaction and
payment of the other Obligations and the termination of this Agreement.




14.20

Release.  In consideration of the mutual promises and covenants made herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, each Credit Party
hereby agrees to

















fully, finally and forever release and forever discharge and covenant not to sue
the Lender Indemnitees, and each one of them, from any and all debts, fees,
attorneys’ fees, liens, costs, expenses, damages, sums of money, accounts,
bonds, bills, covenants, promises, judgments, charges, demands, claims, causes
of action, Proceedings, suits, liabilities, expenses, obligations or contracts
of any kind whatsoever, whether in law or in equity, whether asserted or
unasserted, whether known or unknown, fixed or contingent, under statute or
otherwise, from the beginning of time through the Effective Date, including any
and all claims relating to or arising out of any financing transactions, credit
facilities, notes, debentures, security agreements, and other agreements,
including each of the Loan Documents, entered into by the Credit Parties with
Lender and any and all claims that the Credit Parties do not know or suspect to
exist, whether through ignorance, oversight, error, negligence, or otherwise,
and which, if known, would materially affect their decision to enter into this
Agreement or the related Loan Documents. The provisions of this Section shall
survive the satisfaction and payment of the other Obligations and the
termination of this Agreement.




14.21

Interpretation.  If any provision in this Agreement requires judicial or similar
interpretation, the judicial or other such body interpreting or construing such
provision shall not apply the assumption that the terms hereof shall be more
strictly construed against one party because of the rule that an instrument must
be construed more strictly against the party which itself or through its agents
prepared the same.  The parties hereby agree that all parties and their agents
have participated in the preparation hereof equally.




14.22

Compliance with Federal Law.  The Credit Parties shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls the Credit
Parties is or shall be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury, included in any Executive
Orders or any other similar lists from any Governmental Authority; (ii) not use
or permit the use of the proceeds of the Loans to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, or any other similar national or foreign governmental
regulations; and (iii) comply with all applicable Lender Secrecy Act (“BSA”)
laws and regulations, as amended.  As required by federal law and Lender’s
policies and practices, Lender may need to obtain, verify and record certain
customer identification information and documentation in connection with opening
or maintaining accounts or establishing or continuing to provide services.




14.23

Consents.  With respect to any provisions of this Agreement or any other Loan
Documents which require the consent or approval of Lender, unless expressly
otherwise provided in any such provision, such consent or approval may be
granted, conditioned, or withheld by Lender in its sole and absolute discretion.
 In any event, when any consent or approval of Lender is required under this
Agreement or any other Loan Documents, the Credit Parties shall not be entitled
to make any claim for, and the Credit Parties hereby expressly waives any claim
for, damages incurred by the Credit Parties by reason of Lender’s granting,
conditioning or withholding any such consent or approval, and the Credit
Parties’ sole and absolute remedy with respect thereto shall be an action for
specific performance.  To the extent any consent or approval is given by Lender
under any provision hereunder or under any other Loan Documents, such consent or
approval shall only be applicable to the specific instance to

















which it relates and shall not be deemed to be a continuing or future consent or
approval, and any such consent or approval shall not impose any liability or
warranty obligation on the Lender.




[REMAINDER OF PAGE LEFT BLANK, SIGNATURE PAGE FOLLOWS]





























IN WITNESS WHEREOF, Borrower and Lender have executed this Credit Agreement as
of the date first above written.

BORROWER:




VAPOR HUB INTERNATIONAL INC.,

a Nevada corporation







By:

/s/ Lori Winther_____________________________

Name: Lori Winther

Title: Chief Financial Officer










LENDER:




PLY Technology




/s/ Thomas Li

Name: Thomas Li

Title: Chief Executive Officer























EXHIBIT A

OBLIGATIONS




Obligations as of the Effective Date:

Dollar Amount:







TCA Indebtedness:

$483,110.30

Creditors:

$250,000.00

Other operating expenses including payroll:

$125,000.00












